Exhibit 10.3

 

DLJ MORTGAGE CAPITAL, INC.

Purchaser,



e-loan, inc.

Seller and Servicer

SELLER'S PURCHASE, WARRANTIES AND INTERIM SERVICING AGREEMENT

Dated as of April 1, 2003



TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

Section 1.01 Defined Terms. *

ARTICLE II SERVICING OF MORTGAGE LOANS; RECORD TITLE AND POSSESSION OF MORTGAGE
FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF MORTGAGE LOAN
DOCUMENTS

Section 2.01 Agreement to Purchase. *

Section 2.02 Purchase Price. *

Section 2.03 Servicing of Mortgage Loans. *

Section 2.04 Record Title and Possession of Mortgage Files; Maintenance of
Servicing Files. *

Section 2.05 Books and Records. *

Section 2.06 Transfer of Mortgage Loans. *

Section 2.07 Delivery of Mortgage Loan Documents. *

Section 2.08 Quality Control Procedures. *

Section 2.09 Closing. *

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SERVICER;
REPURCHASE; REVIEW OF MORTGAGE LOANS

Section 3.01 Representations and Warranties of the Seller and the Servicer. *

Section 3.02 Representations and Warranties as to Individual Mortgage Loans. *

Section 3.03 Repurchase; Substitution. *

Section 3.04 Repurchase of Convertible Mortgage Loans. *

Section 3.05 Repurchase of Mortgage Loans With Early Payment Defaults. *

Section 3.06 Purchase Price Protection. *

ARTICLE IV ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS DURING THE INTERIM
SERVICING PERIOD

Section 4.01 The Servicer to Act as Servicer. *

Section 4.02 Collection of Mortgage Loan Payments. *

Section 4.03 Realization Upon Defaulted Mortgage Loans. *

Section 4.04 Establishment of Custodial Accounts; Deposits in Custodial
Accounts. *

Section 4.05 Permitted Withdrawals From the Custodial Account. *

Section 4.06 Establishment of Escrow Accounts; Deposits in Accounts. *

Section 4.07 Permitted Withdrawals From the Escrow Account. *

Section 4.08 Payment of Taxes, Insurance and Charges; Maintenance of Primary
Mortgage Insurance or LPMI Policies; Collections Thereunder. *

Section 4.09 Transfer of Accounts. *

Section 4.10 Maintenance of Hazard Insurance. *

Section 4.11 Maintenance of Mortgage Impairment Insurance Policy. *

Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance. *

Section 4.13 Title, Management and Disposition of REO Property. *

Section 4.14 Notification of Maturity Date. *

ARTICLE V PAYMENTS TO THE PURCHASER

Section 5.01 Distributions. *

Section 5.02 Statements to the Purchaser. *

Section 5.03 Monthly Advances by the Servicer. *

Section 5.04 Liquidation Reports. *

ARTICLE VI GENERAL SERVICING PROCEDURES

Section 6.01 Assumption Agreements. *

Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files. *

Section 6.03 Servicing Compensation. *

Section 6.04 Annual Statement as to Compliance. *

Section 6.05 Annual Independent Certified Public Accountants' Servicing Report.
*

Section 6.06 Purchaser's Right to Examine Servicer Records. *

Section 6.07 Servicer Shall Provide Information as Reasonably Required. *

ARTICLE VII SERVICING TRANSFER

Section 7.01 Transfer. *

Section 7.02 Additional Obligations. *

ARTICLE VIII THE SELLER AND THE SERVICER

Section 8.01 Indemnification; Third Party Claims. *

Section 8.02 Merger or Consolidation of the Seller or the Servicer. *

Section 8.03 Limitation on Liability of the Seller and Others. *

Section 8.04 Servicer Not to Resign. *

Section 8.05 No Transfer of Servicing. *

ARTICLE IX DEFAULT

Section 9.01 Events of Default. *

Section 9.02 Waiver of Defaults. *

ARTICLE X TERMINATION

Section 10.01 Termination. *

Section 10.02 Termination Without Cause. *

ARTICLE XI RECONSTITUTION OF MORTGAGE LOANS

Section 11.01 Reconstitution of Mortgage Loans. *

ARTICLE XII MISCELLANEOUS PROVISIONS

Section 12.01 Successor to the Servicer. *

Section 12.02 Amendment. *

Section 12.03 Recordation of Agreement. *

Section 12.04 Governing Law. *

Section 12.05 Notices. *

Section 12.06 Severability of Provisions. *

Section 12.07 Exhibits. *

Section 12.08 General Interpretive Principles. *

Section 12.09 Reproduction of Documents. *

Section 12.10 Confidentiality of Information. *

Section 12.11 Recordation of Assignments of Mortgage. *

Section 12.12 Assignment by Purchaser. *

Section 12.13 No Partnership. *

Section 12.14 Execution; Successors and Assigns. *

Section 12.15 Entire Agreement. *

Section 12.16 No Solicitation. *

Section 12.17 Costs...............................73



EXHIBITS*

A-1 Contents of Mortgage File

A-2 Contents of Servicing File

B Form of Custodial Account Letter Agreement

C Form of Escrow Account Letter Agreement

D Form of Assignment, Assumption and Recognition Agreement

E Form of Monthly Servicing Report

F Mortgage Loan Schedule

G Request for Release of Documents and Receipt

H Servicing Transfer Procedures

 

 

 

 

 

 

 

 

 

 

 

* Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.

This is a Seller's Purchase, Warranties and Interim Servicing Agreement, dated
as April 1, 2003 and is executed between DLJ Mortgage Capital, Inc., as
purchaser (the "Purchaser"), and E-LOAN, Inc., as seller (in such capacity, the
"Seller") and as servicer (in such capacity, the "Servicer").

W

I T N E S S E T H :



WHEREAS, the Purchaser has heretofore agreed to purchase from the Seller and the
Seller has heretofore agreed to sell to the Purchaser certain Mortgage Loans,
together with the servicing rights associated with such Mortgage Loans, from
time to time, pursuant to the terms of a letter agreement by and between the
Seller and the Purchaser (the "Purchase Price and Terms Letter").

WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or
other security instrument creating a first or second lien on a residential
dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule,
which is annexed hereto as Exhibit F. The Mortgage Loans as described herein
shall be delivered in groups of whole loans (each, a "Mortgage Loan Package") on
various dates as provided herein (each, a "Closing Date"); and

WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the
representations and warranties of the Seller with respect to itself and the
Mortgage Loans and the management, interim servicing, transfer and control of
the Mortgage Loans by the Servicer;

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Purchaser, the Seller and the Servicer agree as
follows:

ARTICLE I

DEFINITIONS

 1. Defined Terms.

    Whenever used in this Agreement, the following words and phrases, unless the
    context otherwise requires, shall have the following meaning specified in
    this Article:

    Accepted Servicing Practices

    : With respect to any Mortgage Loan, those mortgage servicing practices
    (including collection procedures) of prudent mortgage banking institutions
    which service mortgage loans of the same type as such Mortgage Loan in the
    jurisdiction where the related Mortgaged Property is located, and which are
    in accordance with Fannie Mae or Freddie Mac servicing practices and
    procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides or
    Freddie Mac Guides including future updates.

    

    Adjustable Rate Mortgage Loan

    : An Adjustable Rate Mortgage Loan purchased pursuant to this Agreement.

    

    Adjustment Date

    : With respect to each Adjustable Rate Mortgage Loan, the date set forth in
    the related Mortgage Note on which the Mortgage Interest Rate on the
    Mortgage Loan is adjusted in accordance with the terms of the Mortgage Note.

    

    Agreement

    : This Seller's Purchase, Warranties and Interim Servicing Agreement
    including all exhibits hereto, amendments hereof and supplements hereto.

    

    Appraised Value

    : With respect to any Mortgaged Property, the lesser of (i) the value
    thereof as determined by an appraisal made for the originator of the
    Mortgage Loan at the time of origination of the Mortgage Loan by an
    appraiser who met the underwriting requirements of the originator, and (ii)
    the purchase price paid for the related Mortgaged Property by the Mortgagor
    with the proceeds of the Mortgage Loan, provided, however, in the case of a
    Refinanced Mortgage Loan, such value of the Mortgaged Property is based
    solely upon the value determined by an appraisal made for the originator of
    such Refinanced Mortgage Loan at the time of origination of such Refinanced
    Mortgage Loan by an appraiser who met the underwriting requirements of the
    originator.

    

    Assignment

    : An assignment of the Mortgage, notice of transfer or equivalent instrument
    in recordable form, sufficient under the laws of the jurisdiction wherein
    the related Mortgaged Property is located to reflect the transfer of the
    Mortgage.

    

    BIF

    : The Bank Insurance Fund, or any successor thereto.

    

    Business Day

    : Any day other than (i) a Saturday or a Sunday, or (ii) a legal holiday in
    the State of New York, or (iii) a day on which banks in the State of New
    York are authorized or obligated by law or executive order to be closed.

    

    Closing Date

    : The date or dates set forth in the related Purchase Price and Terms Letter
    on which the Purchaser from time to time shall purchase and the Seller from
    time to time shall sell to the Purchaser, the Mortgage Loans listed on the
    related Mortgage Loan Schedule with respect to the related Mortgage Loan
    Package.

    

    Code

    : The Internal Revenue Code of 1986, as the same may be amended from time to
    time (or any successor statute thereto).

    

    Condemnation Proceeds

    : All awards or settlements in respect of a Mortgaged Property, whether
    permanent or temporary, partial or entire, by exercise of the power of
    eminent domain or condemnation, to the extent not required to be released to
    a Mortgagor in accordance with the terms of the related Mortgage Loan
    Documents.

    

    Convertible Mortgage Loan

    : Any Adjustable Rate Mortgage Loan purchased pursuant to this Agreement as
    to which the related Mortgage Note permits the Mortgagor to convert the
    Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage Interest
    Rate.

    

    Co-op Lease

    : With respect to a Co-op Loan, the lease with respect to a dwelling unit
    occupied by the Mortgagor and relating to the stock allocated to the related
    dwelling unit.

    

    Co-op Loan

    : A Mortgage Loan secured by the pledge of stock allocated to a dwelling
    unit in a residential cooperative housing corporation and a collateral
    assignment of the related Co-op Lease.

    

    Co-op Stock

    : With respect to a Co-op Loan, the single outstanding class of stock,
    partnership interest or other ownership instrument in the related
    residential cooperative housing corporation.

    

    Credit Score

    : The credit score for each Mortgage Loan shall be the minimum of two credit
    bureau scores obtained at origination or such other time by the Seller. If
    two credit bureau scores are obtained, the Credit Score will be the lower
    score. If three credit bureau scores are obtained, the Credit Score will be
    the middle of the three. When there is more than one applicant, the lowest
    of the applicants' Credit Scores will be used. There is only one (1) score
    for any loan regardless of the number of borrowers and/or applicants.

    

    Custodial Account

    : Each separate demand account or accounts created and maintained pursuant
    to Section 4.04 which shall be entitled "__________________________, in
    trust for the [Purchaser], Owner of Whole Loan Series 2003 WL-______" and
    shall be established as an Eligible Account, in the name of the Person that
    is the "Purchaser" with respect to the related Mortgage Loans.

    

    Cut-off Date

    : With respect to each Mortgage Loan Package, the date on or prior to the
    related Closing Date set forth in the related Purchase Price and Terms
    Letter.

    

    Determination Date

    : The 15
    th
    day (or if such 15
    th
    day is not a Business Day, the Business Day immediately preceding such 15
    th
    day) of the month of the related Remittance Date.

    

    Due Date

    : The day of the month on which the Monthly Payment is due on a Mortgage
    Loan, exclusive of any days of grace.

    

    Due Period

    : With respect to any Remittance Date, the period commencing on the second
    day of the month preceding the month of such Remittance Date and ending on
    the first day of the month of the Remittance Date.

    

    Eligible Account

    : An account established and maintained: (a) within FDIC insured accounts
    (or other accounts with comparable insurance coverage acceptable to the
    Rating Agencies) created, maintained and monitored by the Servicer so that
    all funds deposited therein are fully insured, (b) with the corporate trust
    department of a financial institution assigned a long-term debt rating of
    not less than Baa3, and a short term debt rating of P3, from Moody's
    Investors Services, Inc. and, if ownership of the Mortgage Loans is
    evidenced by mortgaged backed securities, the equivalent ratings of the
    rating agencies, and held such that the rights of the Purchaser and the
    owner of the Mortgage Loans shall be fully protected against the claims of
    any creditors of the Seller and of any creditors or depositors of the
    institution in which such account is maintained or (c) in a separate
    non-trust account without FDIC or other insurance in an eligible
    Institution. In the event that a Custodial Account is established pursuant
    to clause (b) or (c) of the preceding sentence, the Servicer shall provide
    the Purchaser with written notice on the Business Day following the date on
    which the applicable institution fails to meet the applicable ratings
    requirements.

    

    Eligible Institution

    : An institution having (i) the highest short- term debt rating, and one of
    the two highest long-term debt ratings of the Rating Agency; or (ii) with
    respect to any Custodial Account, an unsecured long- term debt rating of at
    least one of the two highest unsecured long-term debt ratings of the Rating
    Agencies.

    

    Equity

    : With respect to any second lien Mortgage Loan, the Appraised Value, less
    the unpaid principal balance of the related First Lien.

    

    Equity Loan-to-Value

    : With respect to any second lien Mortgage Loan, the original principal
    balance of such Mortgage Loan, divided by the Equity.

    

    Escrow Account

    : Each separate trust account or accounts created and maintained pursuant to
    Section 4.06 which shall be entitled "______________________, in trust for
    the [Purchaser], Owner of Whole Loan Series 2003- WL-______, and various
    Mortgagors" and shall be established as an Eligible Account, in the name of
    the Person that is the "Purchaser" with respect to the related Mortgage
    Loans.

    

    Escrow Payments

    : With respect to any Mortgage Loan, the amounts constituting ground rents,
    taxes, assessments, water rates, sewer rents, municipal charges, mortgage
    insurance premiums, fire and hazard insurance premiums, condominium charges,
    and any other payments required to be escrowed by the Mortgagor with the
    mortgagee pursuant to the Mortgage, applicable law or any other related
    document.

    

    Event of Default

    : Any one of the conditions or circumstances enumerated in Section 9.01.

    

    Fannie Mae

    : The entity formerly known as the Federal National Mortgage Association, or
    any successor thereto.

    

    Fannie Mae Guides

    : The Fannie Mae Sellers' Guide and the Fannie Mae Servicers' Guide and all
    amendments or additions thereto, including, but not limited to, future
    updates thereof.

    

    FDIC

    : The Federal Deposit Insurance Corporation, or any successor thereto.

    

    Fidelity Bond

    : A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

    

    FIRREA

    : The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

    

    First Lien

    : With respect to any second lien Mortgage Loan, the mortgage loan relating
    to the corresponding Mortgaged Property having a first priority lien.

    

    First Remittance Date

    : The eighteenth (18
    th
    ) day of the month following each respective Closing Date, or if such day is
    not a Business Day, the first Business Day immediately preceding such date.

    

    Fixed Rate Mortgage Loan

    : A Mortgage Loan purchased pursuant to this Agreement which bears a fixed
    Mortgage Interest Rate during the life of the loan.

    

    Freddie Mac

    : The entity formerly known as the Federal Home Loan Mortgage Corporation,
    or any successor thereto.

    

    Freddie Mac Guides

    : The Freddie Mac Sellers' Guide and the Freddie Mac Servicers' Guide and
    all amendments or additions thereto, including, but not limited to, any
    future updates thereof.

    

    GAAP

    : Generally accepted accounting procedures, consistently applied.

    

    Gross Margin

    : With respect to any Adjustable Rate Mortgage Loan, the fixed percentage
    amount set forth in the related Mortgage Note and the related Mortgage Loan
    Schedule that is added to the Index on each Adjustment Date in accordance
    with the terms of the related Mortgage Note to determine the new Mortgage
    Interest Rate for such Mortgage Loan.

    

    HUD

    : The United States Department of Housing and Urban Development or any
    successor thereto.

    

    Index

    : With respect to any Adjustable Rate Mortgage Loan, the index identified on
    the Mortgage Loan Schedule and set forth in the related Mortgage Note for
    the purpose of calculating the Mortgage Interest Rate thereon.

    

    Insurance Proceeds

    : With respect to each Mortgage Loan, proceeds of insurance policies
    insuring the Mortgage Loan or the related Mortgaged Property.

    

    Interim Servicing Fee

    : As to each Mortgage Loan Package, the amount of the fee the Purchaser
    shall pay to the Servicer for servicing the related Mortgage Loans in
    accordance with the terms of this Agreement during the Interim Servicing
    Period, which shall be equal to seven dollars ($7) per Mortgage Loan per
    month. Such fee shall be payable monthly (a pro rata Interim Servicing Fee
    shall be paid for any partial month within the Interim Servicing Period).

    

    Interim Servicing Period

    : As to each Mortgage Loan Package, the period of time from and including
    the Closing Date to the Servicing Transfer Date.

    

    Lender Paid Mortgage Insurance Policy Program

    or
    LPMI Policies
    : A program or policy in which, for any Mortgage Loan underwritten with an
    LTV greater than 80.00% and less than 97.00%, the owner or servicer of such
    Mortgage Loan is responsible for the premiums associated with the mortgage
    insurance policy.

    

    Liquidation Proceeds

    : Amounts received in connection with the partial or complete liquidation of
    a defaulted Mortgage Loan, whether through the sale or assignment of such
    Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

    

    Loan-to-Value Ratio

    or
    LTV
    : With respect to any Mortgage Loan, the ratio of the original outstanding
    principal amount of the Mortgage Loan and, with respect to any second lien
    Mortgage Loan, the outstanding principal amount of any related First Lien as
    of the date of origination of such mortgage loan, to (i) the Appraised Value
    of the related Mortgaged Property at origination with respect to a
    Refinanced Mortgage Loan, and (ii) the lesser of the Appraised Value of the
    related Mortgaged Property at origination or the purchase price of the
    related Mortgaged Property with respect to all other Mortgage Loans.

    

    Maximum Mortgage Interest Rate

    : With respect to each Adjustable Rate Mortgage Loan, a rate that is set
    forth on the related Mortgage Loan Schedule and in the related Mortgage Note
    and is the maximum interest rate to which the Mortgage Interest Rate on such
    Mortgage Loan may be increased.

    

    MERS

    : Mortgage Electronic Registration Systems, Inc., a corporation organized
    and existing under the laws of the State of Delaware, or any successor
    thereto.

    

    MERS Mortgage Loan

    : Any Mortgage Loan registered with MERS on the MERS System.

    

    MERS System

    : The system of recording transfers of mortgages electronically maintained
    by MERS.

    

    MIN

    : The Mortgage Identification Number for any MERS Mortgage Loan.

    

    Minimum Mortgage Interest Rate

    : With respect to each Adjustable Rate Mortgage Loan, a rate that is set
    forth on the related Mortgage Loan Schedule and in the related Mortgage Note
    and is the minimum interest rate to which the Mortgage Interest Rate on such
    Mortgage Loan may be decreased.

    

    MOM Loan

    : Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
    nominee for the originator of such Mortgage Loan and its successors and
    assigns.

    

    Monthly Advance

    : The payment required to be made by the Servicer with respect to any
    Remittance Date pursuant to Section 5.03.

    

    Monthly Payment

    : The scheduled monthly payment on a Mortgage Loan due on any Due Date
    allocable to principal and/or interest on such Mortgage Loan pursuant to the
    terms of the related Mortgage Note.

    

    Mortgage

    : With respect to a Mortgage Loan that is not a Co-op Loan, the mortgage,
    deed of trust or other instrument securing a Mortgage Note which creates a
    first or second lien on an unsubordinated estate in fee simple in real
    property securing the Mortgage Note; except that with respect to real
    property located in jurisdictions in which the use of leasehold estates for
    residential properties is a widely-accepted practice, the mortgage, deed of
    trust or other instrument securing the Mortgage Note may secure and create a
    first or second lien upon a leasehold estate of the Mortgagor. With respect
    to a Co-op Loan, the related Security Agreement.

    

    Mortgage File

    : With respect to each Mortgage Loan, the documents pertaining thereto
    specified in
    Exhibit A-1
    and any additional documents required to be added to the Mortgage File
    pursuant to this Agreement.

    

    Mortgage Interest Rate

    : The annual rate at which interest accrues on any Mortgage Loan in
    accordance with the provisions of the related Mortgage Note.

    

    Mortgage Loan

    : An individual Mortgage Loan which is the subject of this Agreement, each
    Mortgage Loan originally sold and subject to this Agreement being identified
    on the Mortgage Loan Schedule, which Mortgage Loan includes without
    limitation the Mortgage File, the Monthly Payments, Principal Prepayments,
    Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO
    Disposition Proceeds, any escrow accounts related to the Mortgage Loan, and
    all other rights, benefits, proceeds and obligations arising from or in
    connection with such Mortgage Loan, excluding replaced or repurchased
    mortgage loans.

    

    Mortgage Loan Documents

    : The documents contained in a Mortgage File.

    

    Mortgage Loan Package

    : As defined in the Recitals to this Agreement.

    

    Mortgage Loan Remittance Rate

    : With respect to each Mortgage Loan, the Mortgage Interest Rate less the
    rate at which the premium for any LPMI Policy accrues, if applicable.

    

    Mortgage Loan Schedule

    : The schedule of Mortgage Loans annexed hereto as
    Exhibit F
    , such schedule setting forth the following information with respect to each
    Mortgage Loan in the related Mortgage Loan Package:

    

    (1) the Seller's Mortgage Loan identifying number;

    (2) the Mortgagor's name;

    (3) the street address of the Mortgaged Property including the state and zip
    code;

    (4) a code indicating whether the Mortgaged Property is owner- occupied;

    (5) the type of residential property constituting the Mortgaged Property;

    (6) the original months to maturity or the remaining months to maturity from
    the Cut-off Date, in any case based on the original amortization schedule
    and, if different, the maturity expressed in the same manner but based on
    the actual amortization schedule;

    (7) the Loan-to-Value Ratio at origination and as of the Cut-off Date;

    (8) with respect to any second lien Mortgage Loan, the Equity Loan-to- Value
    Ratio at origination and as of the Cut-off Date;

    (9) the Mortgage Interest Rate at origination and as of the Cut-off Date;

    (10) the Mortgage Loan origination date;

    (11) the paid through date;

    (12) the stated maturity date of the Mortgage Loan and of the First Lien, if
    applicable;

    (13) the amount of the Monthly Payment as of the Cut-off Date;

    (14) the original principal amount of the Mortgage Loan and the principal
    balance of the related First Lien, if applicable, as of the date of
    origination;

    (15) the Scheduled Principal Balance of the Mortgage Loan and the principal
    balance of the related First Lien, if applicable, as of the Cut-off Date;

    (16) a code indicating the purpose of the Mortgage Loan (i.e., purchase,
    rate and term refinance, equity take-out refinance);

    (17) a code indicating the documentation style (i.e. full, alternative or
    reduced);

    (18) the number of times during the twelve (12) month period preceding the
    Closing Date that any Monthly Payment has been received thirty (30) or more
    days after its Due Date;

    (19) the date on which the first payment is due;

    (20) a code indicating whether or not the Mortgage Loan is insured as to
    payment defaults by a Primary Mortgage Insurance Policy; and, in the case of
    any Mortgage Loan which is insured as to payment defaults by a Primary
    Mortgage Insurance Policy, the name of the provider of such Primary Mortgage
    Insurance Policy;

    (21) a code indicating whether or not the Mortgage Loan is insured as to
    payment defaults by a LPMI Policy and, in the case of any Mortgage Loan
    which is insured as to payment defaults by a LPMI Policy, a percentage
    representing the amount of the related insurance premium;

    (22) a code indicating whether or not the Mortgage Loan is the subject of a
    Prepayment Penalty as well as the terms of the Prepayment Penalty;

    (23) the Primary Mortgage Insurance Policy certificate number, if
    applicable;

    (24) the Primary Mortgage Insurance Policy coverage percentage, if
    applicable;

    (25) a code indicating the Credit Score of the Mortgagor at the time of
    origination of the Mortgage Loan;

    (26) a code indicating the credit grade and specific loan/underwriting
    program of each Mortgage Loan as assigned by the Seller pursuant to the
    Underwriting Standards;

    (27) the loan type (i.e. fixed, adjustable; 2/28, 3/27, 5/25, etc.);

    (28) with respect to each Adjustable Rate Mortgage Loan, the first
    Adjustment Date and the Adjustment Date frequency;

    (29) with respect to each Adjustable Rate Mortgage Loan, the Gross Margin;

    (30) with respect to each Adjustable Rate Mortgage Loan, the Maximum
    Mortgage Interest Rate under the terms of the Mortgage Note;

    (31) with respect to each Adjustable Rate Mortgage Loan, the Minimum
    Mortgage Interest Rate under the terms of the Mortgage Note;

    (32) with respect to each Adjustable Rate Mortgage Loan, the Periodic Rate
    Cap;

    (33) with respect to each Adjustable Rate Mortgage Loan, the first
    Adjustment Date immediately following the related Cut-off Date;

    (34) with respect to each Adjustable Rate Mortgage Loan, the Index;

    (35) a code indicating whether the Mortgage Loan is a second lien Mortgage
    Loan; and

    (36) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan.

    With respect to the Mortgage Loans in the aggregate in each Mortgage Loan
    Package, the Mortgage Loan Schedule shall set forth the following
    information, as of the Cut-off Date unless otherwise specified:

    (1) the number of Mortgage Loans;

    (2) the current aggregate outstanding principal balance of the Mortgage
    Loans;

    (3) the weighted average Mortgage Interest Rate of the Mortgage Loans;

    (4) the weighted average original months to maturity of the Mortgage Loans
    and the weighted average remaining months to maturity of the Mortgage Loans.

    Mortgage Note

    : The note or other evidence of the indebtedness of a Mortgagor secured by a
    Mortgage.

    

    Mortgaged Property

    : With respect to a Mortgage Loan that is not a Co- op Loan, the underlying
    real property securing repayment of a Mortgage Note, consisting of a fee
    simple parcel of real estate or a leasehold estate, the term of which is
    equal to or longer than the term of the related Mortgage Note. With respect
    to a Co-op Loan, the related Co-op Stock and Co-op Lease securing the
    indebtedness of the Mortgagor under the related Mortgage Loan.

    

    Mortgagor

    : The obligor on a Mortgage Note.

    

    OCC

    : Office of the Comptroller of the Currency, its successors and assigns.

    

    Officers' Certificate

    : A certificate signed by the Chairman of the Board, the Vice Chairman of
    the Board, the President, a Senior Vice President or a Vice President and by
    the Treasurer or the Secretary or one of the Assistant Treasurers or
    Assistant Secretaries of the Seller, and delivered to the Purchaser as
    required by this Agreement.

    

    Opinion of Counsel

    : A written opinion of counsel, who may be an employee of the party on
    behalf of whom the opinion is being given, reasonably acceptable to the
    Purchaser.

    

    OTS

    : Office of Thrift Supervision.

    

    Pass-Through Transfer

    : As defined in Section 11.01(a)(ii).

    

    Periodic Rate Cap

    : With respect to each Adjustable Rate Mortgage Loan and any Adjustment Date
    therefor, a number of percentage points per annum that is set forth in the
    related Mortgage Loan Schedule and in the related Mortgage Note, which is
    the maximum amount by which the Mortgage Interest Rate for such Mortgage
    Loan may increase (without regard to the Maximum Mortgage Interest Rate) or
    decrease (without regard to the Minimum Mortgage Interest Rate) on such
    Adjustment Date from the Mortgage Interest Rate in effect immediately prior
    to such Adjustment Date, which may be a different amount with respect to the
    first Adjustment Date.

    

    Person

    : Any individual, corporation, partnership, joint venture, association,
    limited liability company, joint-stock company, trust, unincorporated
    organization or government or any agency or political subdivision thereof.

    

    Prepayment Penalty

    : With respect to each Mortgage Loan, the penalty if the Mortgagor prepays
    such Mortgage Loan as provided in the related Mortgage Note or Mortgage.

    

    Primary Mortgage Insurance Policy

    : Each policy of primary mortgage insurance represented to be in effect
    pursuant to Section 3.02(cc), or any replacement policy therefor obtained by
    the Servicer pursuant to Section 4.08.

    

    Prime Rate

    : The prime rate announced to be in effect from time to time as published as
    the average rate in The Wall Street Journal (Northeast Edition).

    

    Principal Prepayment

    : Any full or partial payment or other recovery of principal on a Mortgage
    Loan which is received in advance of its scheduled Due Date, including any
    Prepayment Penalty or premium thereon and which is not accompanied by an
    amount of interest representing scheduled interest due on any date or dates
    in any month or months subsequent to the month of prepayment.

    

    Purchase Price

    : As defined in Section 2.02.

    

    Purchase Price and Terms Letter

    : As defined in the Recitals to this Agreement which may also be a form of
    trade execution notice.

    

    Purchaser

    : DLJ Mortgage Capital, Inc., its successors in interest and assigns.

    

    Qualified Appraiser

    : With respect to each Mortgage Loan, an appraiser, duly appointed by the
    Seller, who had no interest, direct or indirect in the Mortgaged Property or
    in any loan made on the security thereof, and whose compensation is not
    affected by the approval or disapproval of the Mortgage Loan, and such
    appraiser and the appraisal made by such appraiser both satisfy the
    requirements of Fannie Mae or Freddie Mac and Title XI of FIRREA and the
    regulations promulgated thereunder, all as in effect on the date the
    Mortgage Loan was originated.

    

    Qualified Insurer

    : An insurance company duly qualified as such under the laws of the states
    in which the Mortgaged Properties are located, duly authorized and licensed
    in such states to transact the applicable insurance business and to write
    the insurance provided by the insurance policy issued by it, approved as an
    insurer by Fannie Mae and Freddie Mac.

    

    Rating Agencies

    : Standard & Poor's Ratings Services, a division of The McGraw-Hill
    Companies, Inc., Moody's Investors Service, Inc. or, in the event that some
    or all ownership of the Mortgage Loans is evidenced by mortgage- backed
    securities, the nationally recognized rating agencies issuing ratings with
    respect to such securities, if any.

    

    Refinanced Mortgage Loan

    : A Mortgage Loan which was made to a Mortgagor who owned the Mortgaged
    Property prior to the origination of such Mortgage Loan and the proceeds of
    which were used in whole or part to satisfy an existing mortgage.

    

    REMIC

    : A "real estate mortgage investment conduit" within the meaning of Section
    860D of the Code.

    

    Remittance Date

    : The 18th day of each month, beginning with the First Remittance Date, or
    if such day is not a Business Day, the first Business Day thereafter.

    

    REO Disposition

    : The final sale by the Servicer of any REO Property.

    

    REO Disposition Proceeds

    : Amounts received by the Servicer in connection with an REO Disposition.

    

    REO Property

    : A Mortgaged Property acquired by or on behalf of the Purchaser in full or
    partial satisfaction of the related Mortgage as described in Section 4.13.

    

    Repurchase Price

    : With respect to any Mortgage Loan, a price equal to (i) the greater of (A)
    the product of the percentage of par stated in the related Purchase Price
    and Terms Letter and the outstanding principal balance of the Mortgage Loan
    and (B) the outstanding principal balance of the Mortgage Loan, plus (ii)
    interest on such outstanding principal balance at the related Mortgage
    Interest Rate from the date through which interest was last distributed to
    the Purchaser (from payments from the related Mortgagor or from Monthly
    Advances) through the day prior to the date of repurchase, plus (iii) third
    party expenses incurred in connection with the transfer of the Mortgage Loan
    being repurchased; less amounts received or advanced in respect of such
    repurchased Mortgage Loan which are being held in the Custodial Account for
    distribution in the month of repurchase, plus (iv) any unreimbursed
    Servicing Advances or Servicing Fees.

    

    SAIF

    : The Savings Association Insurance Fund, or any successor thereto.

    

    Security Agreement

    : With respect to a Co-op Loan, the agreement or mortgage creating a
    security interest in favor of the originator of the Co-op Loan in the
    related Co-op Stock.

    

    Seller's Officer's Certificate

    : A certificate signed by the Chairman of the Board, President, any Vice
    President or Treasurer of Seller stating the date by which Seller expects to
    receive any missing documents sent for recording from the applicable
    recording office.

    

    Servicing Advances

    : All customary, reasonable and necessary "out of pocket" costs and expenses
    (including reasonable attorneys' fees and disbursements) incurred in the
    performance by the Servicer of its servicing obligations, including, but not
    limited to, the cost of (a) the preservation, restoration and protection of
    a Mortgaged Property, (b) any enforcement, administrative or judicial
    proceedings, or any legal work or advice specifically related to servicing
    the Mortgage Loans, including but not limited to, foreclosures,
    bankruptcies, condemnations, drug seizures, elections, foreclosures by
    subordinate or superior lienholders, and other legal actions incidental to
    the servicing of the Mortgage Loans (provided that such expenses are
    reasonable and that the Servicer specifies the Mortgage Loan(s) to which
    such expenses relate, and provided further that any such enforcement,
    administrative or judicial proceeding does not arise out of a breach of any
    representation, warranty or covenant of the Seller hereunder), (c) the
    management and liquidation of any REO Property, (d) taxes, assessments,
    water rates, sewer rates and other charges which are or may become a lien
    upon the Mortgaged Property, and Primary Mortgage Insurance Policy premiums
    and fire and hazard insurance coverage, (e) any expenses reasonably
    sustained by the Servicer, with respect to the liquidation of the Mortgaged
    Property in accordance with the terms of this Agreement and (f) compliance
    with the obligations under Section 4.08.

    

    Servicing File

    : With respect to each Mortgage Loan, the documents pertaining thereto
    specified in
    Exhibit A-2
    and copies of all documents for such Mortgage Loan specified in
    Exhibit A-1
    .

    

    Servicing Officer

    : Any officer of the Servicer involved in, or responsible for, the
    administration and servicing of the Mortgage Loans whose name appears on a
    list of servicing officers furnished by the Servicer to the Purchaser upon
    request, as such list may from time to time be amended.

    

    Servicing Transfer Date

    : The date on which the responsibility for the servicing of the Mortgage
    Loans transfers from the Servicer to the Purchaser or its designee, as
    outlined in the Purchase Price and Terms Letter.

    

    Scheduled Principal Balance

    : As to each Mortgage Loan, (i) the principal balance of such Mortgage Loan
    at the Cut-off Date after giving effect to payments of principal due on or
    before such date, whether or not received, minus (ii) all amounts previously
    distributed to the Purchaser with respect to the Mortgage Loan representing
    payments or recoveries of principal or advances in lieu thereof.

    

    Underwriting Standards

    : As to each first lien Mortgage Loan, the Purchaser's underwriting
    guidelines in effect as of the related Closing Date. As to each second lien
    Mortgage Loan, the Seller's underwriting guidelines in effect as of the
    related Closing Date.

    

    Whole Loan Transfer

    : As defined in Section 11.01(a)(i).

    

ARTICLE II

SERVICING OF MORTGAGE LOANS;
RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF MORTGAGE LOAN DOCUMENTS

 1. Agreement to Purchase.

    The Seller agrees to sell and the Purchaser agrees to purchase on each
    Closing Date pursuant to this Agreement and the related Purchase Price and
    Terms Letter the Mortgage Loans being sold by the Seller and listed on the
    Mortgage Loan Schedule, together with the servicing rights associated
    therewith, having an aggregate Scheduled Principal Balance in an amount as
    set forth in the related Purchase Price and Terms Letter, or in such other
    amount as agreed by the Purchaser and the Seller as evidenced by the actual
    aggregate principal balance of the Mortgage Loans accepted by the Purchaser
    on such Closing Date. The Seller shall deliver in an electronic format the
    Mortgage Loan Schedule for the Mortgage Loans to be purchased on such
    Closing Date to the Purchaser at least four (4) Business Days prior to such
    Closing Date.

 2. Purchase Price.

    The Purchase Price for the Mortgage Loans in a Mortgage Loan Package shall
    be equal to the sum of (a) the percentage of par as stated in the related
    Purchase Price and Terms Letter (subject to adjustment as provided therein),
    multiplied by the aggregate Scheduled Principal Balance of Mortgage Loans
    listed on the related Mortgage Loan Schedule plus (b) accrued interest on
    the aggregate Scheduled Principal Balance of the Mortgage Loans at the
    weighted average Mortgage Interest Rate of such Mortgage Loans from the
    Cut-off Date to but not including such Closing Date (the "Purchase Price").
    If so provided in the Purchase Price and Terms Letter, portions of the
    Mortgage Loans shall be priced separately.

    The Purchase Price as set forth in the preceding paragraph for the Mortgage
    Loans in a Mortgage Loan Package shall be paid on the Closing Date by wire
    transfer of immediately available funds.

    With respect to each Mortgage Loan, the Purchaser shall be entitled to
    (1) the principal portion of all Monthly Payments due after the Cut-off
    Date, (2) all other recoveries of principal collected on or after the Cut-
    off Date (provided, however, that the principal portion of all Monthly
    Payments due on or before the Cut-off Date and collected by the Servicer or
    any successor servicer after the Cut-off Date shall belong to the Seller),
    and (3) all payments of interest on the Mortgage Loans (minus that portion
    of any such payment which is allocable to the period prior to the Cut-off
    Date). The Scheduled Principal Balance of each Mortgage Loan as of the
    Cut-off Date is determined after application of payments of principal due on
    or before the Cut-off Date whether or not collected, together with any
    unscheduled Principal Prepayments collected prior to the Cut-off Date;
    provided, however, that Monthly Payments for a Due Date beyond the Cut-off
    Date shall not be applied to the principal balance as of the Cut-off Date.
    Such Monthly Payments shall be the property of the Purchaser. The Seller
    shall deposit any such Monthly Payments into the Custodial Account.

 3. Servicing of Mortgage Loans.

    On each Closing Date, the Mortgage Loans in the related Mortgage Loan
    Package will be sold by the Seller to the Purchaser on a servicing released
    basis. Subject to, and upon the terms and conditions of this Agreement, the
    Seller hereby transfers, assigns and delivers to the Purchaser the right to
    service each such Mortgage Loan sold by it as of such Closing Date.

    Simultaneously with the execution and delivery of this Agreement, for each
    Mortgage Loan Package, the Servicer hereby agrees to service the Mortgage
    Loans listed on the Mortgage Loan Schedule, during the Interim Servicing
    Period in accordance with Accepted Servicing Practices and this Agreement.

 4. Record Title and Possession of Mortgage Files; Maintenance of Servicing
    Files.

    As of each Closing Date, the Seller will have sold, transferred, assigned,
    set over and conveyed to the Purchaser, without recourse, and the Seller
    hereby acknowledges that the Purchaser will have, all the right, title and
    interest of the Seller in and to the Mortgage Loans. In accordance with
    Section 2.07, the Seller shall deliver at its own expense, the Mortgage
    Files for the related Mortgage Loans to Purchaser or its designee. In
    addition, on or before each Closing Date, the Seller shall deliver at its
    own expense, the related Servicing Files for the related Mortgage Loans to
    the Servicer. The possession of each Servicing File by the Servicer is at
    the will of the Purchaser, for the sole purpose of servicing the related
    Mortgage Loan during the Interim Servicing Period, and such retention and
    possession by the Servicer is in a custodial capacity only. From each
    Closing Date, the ownership of each related Mortgage Loan, including the
    Mortgage Note, the Mortgage, the contents of the related Mortgage File and
    all rights, benefits, proceeds and obligations arising therefrom or in
    connection therewith, has been vested in the Purchaser. All rights arising
    out of the Mortgage Loans including, but not limited to, all funds received
    on or in connection with the Mortgage Loans and all records or documents
    with respect to the Mortgage Loans prepared by or which come into the
    possession of the Seller shall be received and held by the Seller in trust
    for the benefit of the Purchaser as the owner of the Mortgage Loans. Any
    portion of the Mortgage Files retained by the Seller shall be appropriately
    identified in the Seller's computer system to clearly reflect the ownership
    of the Mortgage Loans by the Purchaser. The Servicer shall release its
    custody of the contents of the Servicing Files only in accordance with
    written instructions of the Purchaser, except when such release is required
    as incidental to the Servicer's servicing of the Mortgage Loans or is in
    connection with a repurchase of any Mortgage Loan or Loans with respect
    thereto pursuant to this Agreement, such written instructions shall not be
    required. Servicing Files for the Mortgage Loans shall be delivered to the
    Purchaser or its designee on or before the Servicing Transfer Date.

    In addition, in connection with the assignment of any MERS Mortgage Loan,
    the Seller agrees that it will cause, at its own expense, the MERS® System
    to indicate that such Mortgage Loans have been assigned by the Seller to the
    Purchaser in accordance with this Agreement by including (or deleting, in
    the case of Mortgage Loans which are repurchased in accordance with this
    Agreement) in such computer files the information required by the MERS®
    System to identify the Purchaser of such Mortgage Loans. The Seller further
    agrees that it will not, and will not permit the Servicer to, and the
    Servicer agrees that it will not, alter the information referenced in this
    paragraph with respect to any Mortgage Loan during the term of this
    Agreement unless and until such Mortgage Loan is repurchased in accordance
    with the terms of this Agreement.

 5. Books and Records.

    The sale of each Mortgage Loan will be reflected on the Seller's balance
    sheet and other financial statements as a sale of assets by the Seller. The
    Seller shall maintain, a complete set of books and records for the Mortgage
    Loans sold by it which shall be appropriately identified in the Seller's
    computer system to clearly reflect the ownership of the Mortgage Loans by
    the Purchaser. In particular, the Seller shall maintain in its possession,
    available for inspection by the Purchaser, or its designee and shall deliver
    to the Purchaser upon demand, evidence of compliance with all federal, state
    and local laws, rules and regulations, and requirements of Fannie Mae or
    Freddie Mac, as applicable, including but not limited to documentation as to
    the method used in determining the applicability of the provisions of the
    Flood Disaster Protection Act of 1973, as amended, to the Mortgaged
    Property, documentation evidencing insurance coverage and eligibility of any
    condominium project for approval by Seller and periodic inspection reports
    as required by Section 4.13. To the extent that original documents are not
    required for purposes of realization of Liquidation Proceeds or Insurance
    Proceeds, documents maintained by the Seller may be in the form of microfilm
    or microfiche or such other reliable means of recreating original documents,
    including but not limited to, optical imagery techniques so long as the
    Seller complies with the requirements of the Fannie Mae Guides.

    In addition to the foregoing, the Seller shall provide to any supervisory
    agents or examiners that regulate the Purchaser, including but not limited
    to, the OTS, the FDIC and other similar entities, access, during normal
    business hours, upon reasonable advance notice to the Seller and without
    charge to the Seller or such supervisory agents or examiners, to any
    documentation regarding the Mortgage Loans that may be required by any
    applicable regulator.

 6. Transfer of Mortgage Loans.

    The Seller and Servicer shall keep at its office books and records in which,
    subject to such reasonable regulations as it may prescribe, the Seller and
    Servicer shall note transfers of Mortgage Loans. No transfer of a Mortgage
    Loan may be made unless such transfer is in compliance with the terms of
    Section 12.12. For the purposes of this Agreement, the Seller and Servicer
    shall be under no obligation to deal with any person with respect to this
    Agreement or any Mortgage Loan unless a properly executed Assignment,
    Assumption and Recognition Agreement in the form of Exhibit D with respect
    to such Mortgage Loan has been delivered to the Seller and Servicer. Upon
    receipt of notice of the transfer, the Seller and Servicer shall mark its
    books and records to reflect the ownership of the Mortgage Loans by such
    assignee, and the previous Purchaser shall be released from its obligations
    hereunder with respect to the Mortgage Loans sold or transferred.

 7. Delivery of Mortgage Loan Documents.

    The Seller shall deliver and release to the Purchaser or its designee the
    Mortgage Loan Documents no later than five (5) Business Days prior to the
    Closing Date pursuant to a bailee letter agreement. If the Seller cannot
    deliver the original recorded Mortgage Loan Documents on the Closing Date,
    the Seller shall, promptly upon receipt thereof and in any case not later
    than 90 days from the Closing Date, deliver such original recorded documents
    to the Purchaser or its designee (unless the Seller is delayed in making
    such delivery by reason of the fact that such documents shall not have been
    returned by the appropriate recording office). If delivery is not completed
    within 90 days of the Closing Date solely because such documents shall not
    have been returned by the appropriate recording office, the Seller shall
    deliver or cause to be delivered to the Purchaser or its designee, a
    Seller's Officer's Certificate which shall (i) identify the recorded
    document, (ii) state that the recorded document has not been delivered to
    the Purchaser or its designee due solely to a delay caused by the public
    recording office, and (iii) state the amount of time generally required by
    the applicable recording office to record and return a document submitted
    for recordation. In the event that documents have not been received by the
    date specified in the Seller's Officer's Certificate, a subsequent Seller's
    Officer's Certificate shall be delivered by such date specified in the prior
    Seller's Officer's Certificate, stating a revised date for receipt of
    documentation. The procedure shall be repeated until the documents have been
    received and delivered. The Seller shall use its best efforts to effect
    delivery of all delayed recorded documents within 120 days of the Closing
    Date.

    Pursuant to Section 12.11, the Seller shall be responsible for recording the
    Assignments of Mortgage (or Form UCC-3's for Co-op Loans). The Seller shall
    pay all initial recording fees, for the Assignments of Mortgage (or Form
    UCC-3's for Co-op Loans) and any other fees in connection with the transfer
    of the Mortgage Loan Documents to the Purchaser or its designee.

    Any review by the Purchaser or its designee of the Mortgage Files shall in
    no way alter or reduce the Seller's obligations hereunder.

    If the Purchaser or its designee discovers any defect with respect to any
    document constituting part of a Mortgage File, the Purchaser shall, or shall
    cause its designee to, give written specification of such defect to the
    Seller and the Seller shall cure or repurchase such Mortgage Loan in
    accordance with Section 3.03.

    The Servicer shall forward to the Purchaser, or its designee, original
    documents evidencing an assumption, modification, consolidation or extension
    of any Mortgage Loan entered into in accordance with Section 4.01 or 6.01
    within one week of their execution and shall also provide the original of
    any document submitted for recordation or a copy of such document certified
    by the appropriate public recording office to be a true and complete copy of
    the original within five (5) days of its return from the appropriate public
    recording office.

 8. Quality Control Procedures.

    The Seller must have an internal quality control program that verifies, on a
    regular basis, the existence and accuracy of the legal documents, credit
    documents, property appraisals, and underwriting decisions. The program must
    be capable of evaluating and monitoring the overall quality of its loan
    production and servicing activities. The program is to ensure that the
    Mortgage Loans are originated and serviced in accordance with prudent
    mortgage banking practices and accounting principles; guard against
    dishonest, fraudulent, or negligent acts; and guard against errors and
    omissions by officers, employees, or other authorized persons.

 9. Closing.

    The closing for the purchase and sale of the Mortgage Loans shall take place
    on a Closing Date. The closing shall be either: by telephone, confirmed by
    letter or wire as the parties shall agree, or conducted in person, at such
    place as the parties shall agree.

    The closing for the Mortgage Loans to be purchased on the Closing Date shall
    be subject to each of the following conditions:

     a. at least five (5) Business Days prior to the Closing Date, the Seller
        shall deliver to the Purchaser a magnetic diskette, or transmit by modem
        or e-mail, a listing on a loan-level basis of the information contained
        in the Mortgage Loan Schedule;
     b. all of the representations and warranties of the Seller and the Servicer
        under this Agreement shall be materially true and correct as of the
        Closing Date or, with respect to representations and warranties made as
        of a date other than the Closing Date, as of such date, and no event
        shall have occurred which, with notice or the passage of time, would
        constitute a material default under this Agreement;
     c. the Purchaser shall have received, or the Purchaser's attorneys shall
        have received in escrow, all closing documents, in such forms as are
        agreed upon and acceptable to the Purchaser, duly executed by all
        signatories other than the Purchaser as required pursuant to the terms
        hereof;
     d. the Seller and the Servicer shall have delivered and released to the
        Purchaser (or its designee) on or prior to the Closing Date all
        documents required pursuant to the terms of this Agreement; and
     e. all other terms and conditions of this Agreement and the Purchase Price
        and Terms Letters shall have been materially complied with.

Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
the Closing Date the Purchase Price pursuant to Section 2.02 of this Agreement,
by wire transfer of immediately available funds to the account designated by the
Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
THE SELLER AND THE SERVICER; REPURCHASE; REVIEW OF MORTGAGE LOANS

 1. Representations and Warranties of the Seller and the Servicer.

    E-LOAN, Inc., in its capacity as Seller and Servicer (for the purposes of
    this Section 3.01 only, the "Company"), represents, warrants and covenants
    to the Purchaser that as of each Closing Date or as of such date
    specifically provided herein:

     a. The Company is a corporation duly organized, validly existing and in
        good standing under the laws of the jurisdiction of its incorporation
        and has all licenses necessary to carry out its business as now being
        conducted, and is licensed and qualified to transact business in and is
        in good standing under the laws of each state in which any Mortgaged
        Property is located or is otherwise exempt under applicable law from
        such licensing or qualification or is otherwise not required under
        applicable law to effect such licensing or qualification and no demand
        for such licensing or qualification has been made upon the Company by
        any such state, and in any event the Company is in compliance with the
        laws of any such state to the extent necessary to ensure the
        enforceability of each Mortgage Loan and the servicing of the Mortgage
        Loans in accordance with the terms of this Agreement;
     b. The Company has the full power and authority and legal right to hold,
        transfer and convey each Mortgage Loan, to sell each Mortgage Loan and
        to execute, deliver and perform, and to enter into and consummate all
        transactions contemplated by this Agreement and the related Purchase
        Price and Terms Letter and to conduct its business as presently
        conducted; the Company has duly authorized the execution, delivery and
        performance of this Agreement and any agreements contemplated hereby,
        has duly executed and delivered this Agreement and the related Purchase
        Price and Terms Letter, and any agreements contemplated hereby, and this
        Agreement and the related Purchase Price and Terms Letter and each
        Assignment of Mortgage to the Purchaser and any agreements contemplated
        hereby, constitute the legal, valid and binding obligations of the
        Company, enforceable against it in accordance with their respective
        terms except as such enforceability may be limited by bankruptcy,
        insolvency, moratorium, reorganization and similar laws, and by
        equitable principles affecting the enforceability of the rights of
        creditors; and all requisite corporate action has been taken by the
        Company to make this Agreement , the related Purchase Price and Terms
        Letter and all agreements contemplated hereby valid and binding upon the
        Company in accordance with their terms;
     c. Neither the execution and delivery of this Agreement, the related
        Purchase Price and Terms Letter, the sale of the Mortgage Loans to the
        Purchaser, the consummation of the transactions contemplated hereby, nor
        the fulfillment of or compliance with the terms and conditions of this
        Agreement and the related Purchase Price and Terms Letter will conflict
        with any of the terms, conditions or provisions of the Company's charter
        or by-laws or materially conflict with or result in a material breach of
        any of the terms, conditions or provisions of any legal restriction or
        any agreement or instrument to which the Company is now a party or by
        which it is bound, or constitute a default or result in an acceleration
        under any of the foregoing, or result in the material violation of any
        law, rule, regulation, order, judgment or decree to which the Company or
        its property is subject;
     d. There is no litigation, suit, proceeding or investigation pending or, to
        the best of the Company's knowledge, threatened, or any order or decree
        outstanding, which is reasonably likely to have a material adverse
        effect on the sale of the Mortgage Loans, the execution, delivery,
        performance or enforceability of this Agreement or the related Purchase
        Price and Terms Letter, or which is reasonably likely to have a material
        adverse effect on the financial condition of the Company;
     e. No consent, approval, authorization or order of any court or
        governmental agency or body is required for the execution, delivery and
        performance by the Company of or compliance by the Company with this
        Agreement and the related Purchase Price and Terms Letter, except for
        consents, approvals, authorizations and orders which have been obtained;
     f. The consummation of the transactions contemplated by this Agreement and
        the related Purchase Price and Terms Letter are in the ordinary course
        of business of the Company, and the transfer, assignment and conveyance
        of the Mortgage Notes and the Mortgages by the Company pursuant to this
        Agreement and the related Purchase Price and Terms Letter are not
        subject to bulk transfer or any similar statutory provisions in effect
        in any applicable jurisdiction;
     g. The origination and servicing practices with respect to each Mortgage
        Note and Mortgage have been legal and in accordance with applicable laws
        and regulations, and in all material respects proper and prudent in the
        mortgage origination and servicing business. With respect to escrow
        deposits and payments that the Company is entitled to collect, all such
        payments are in the possession of, or under the control of, the Company,
        and there exist no deficiencies in connection therewith for which
        customary arrangements for repayment thereof have not been made. All
        escrow payments have been collected and are being maintained in full
        compliance with applicable state and federal law and the provisions of
        the related Mortgage Note and Mortgage. As to any Mortgage Loan that is
        the subject of an escrow, escrow of funds is not prohibited by
        applicable law and has been established in an amount sufficient to pay
        for every escrowed item that remains unpaid and has been assessed but is
        not yet due and payable. No escrow deposits or other charges or payments
        due under the Mortgage Note have been capitalized under any Mortgage or
        the related Mortgage Note. All Mortgage Interest Rate adjustments have
        been made in strict compliance with state and federal law and the terms
        of the related Mortgage Note. Any interest required to be paid pursuant
        to state and local law has been properly paid and credited;
     h. The Company has not used selection procedures that identified the
        Mortgage Loans as being less desirable or valuable than other comparable
        mortgage loans in the Company's portfolio at the Cut-off Date;
     i. The Company will treat the sale of the Mortgage Loans to the Purchaser
        as a sale for reporting and accounting purposes and, to the extent
        appropriate, for federal income tax purposes;
     j. The Company is an approved seller/servicer of residential mortgage loans
        for Freddie Mac and a Fannie Mae approved seller, with such facilities,
        procedures and personnel necessary for the sound servicing of such
        mortgage loans. The Company is duly qualified, licensed, registered and
        otherwise authorized under all applicable federal, state and local laws,
        and regulations, meets the minimum capital requirements, if applicable,
        set forth by the OCC, and is in good standing to sell mortgage loans to
        and service mortgage loans for Fannie Mae or Freddie Mac and no event
        has occurred which would make the Company unable to comply with
        eligibility requirements or which would require notification to either
        Fannie Mae or Freddie Mac;
     k. The Company does not believe, nor does it have any cause or reason to
        believe, that it cannot perform each and every covenant contained in
        this Agreement and the related Purchase Price and Terms Letter. The
        Company is solvent and the sale of the Mortgage Loans will not cause the
        Company to become insolvent. The sale of the Mortgage Loans is not
        undertaken with the intent to hinder, delay or defraud any of the
        Company's creditors;
     l. No statement, tape, diskette, form, report or other document prepared
        by, or on behalf of, the Company pursuant to this Agreement, the related
        Purchase Price and Terms Letter or in connection with the transactions
        contemplated hereby, contains or will contain any statement that is or
        will be inaccurate or misleading in any material respect. The Company
        has prudently originated and underwritten each Mortgage Loan;
     m. The Company acknowledges and agrees that the Interim Servicing Fee
        represents reasonable compensation for performing such services and that
        the entire Interim Servicing Fee shall be treated by the Company, for
        accounting and tax purposes, as compensation for the servicing and
        administration of the Mortgage Loans pursuant to this Agreement;
     n. The Company has delivered to the Purchaser financial statements as to
        its last two complete fiscal years. All such financial statements fairly
        present the pertinent results of operations and changes in financial
        position for each of such periods and the financial position at the end
        of each such period of the Company and its subsidiaries and have been
        prepared in accordance with GAAP consistently applied throughout the
        periods involved, except as set forth in the notes thereto. There has
        been no change in the business, operations, financial condition,
        properties or assets of the Company since the date of the Company's
        financial statements that would have a material adverse effect on its
        ability to perform its obligations under this Agreement or the related
        Purchase Price and Terms Letter;
     o. The Company has not dealt with any broker, investment banker, agent or
        other person that may be entitled to any commission or compensation in
        connection with the sale of the Mortgage Loans; and
     p. The Company is a member of MERS in good standing, and will comply in all
        material respects with the rules and procedures of MERS in connection
        with the servicing of the MERS Mortgage Loans for as long as such
        Mortgage Loans are registered with MERS.

 2. Representations and Warranties as to Individual Mortgage Loans.

    The Seller hereby represents and warrants to the Purchaser, as to each
    Mortgage Loan, as of the applicable Closing Date as follows:

     a.  The information set forth in the Mortgage Loan Schedule, including any
         diskette or other related data tapes sent to the Purchaser, is
         complete, true and correct in all material respects as of the Cut-off
         Date;
     b.  With respect to a first lien Mortgage Loan that is not a Co-op Loan,
         the Mortgage creates a first lien or a first priority ownership
         interest in an estate in fee simple in real property securing the
         related Mortgage Note. With respect to a first lien Mortgage Loan that
         is a Co-op Loan, the Mortgage creates a first lien or a first priority
         ownership interest in the stock ownership and leasehold rights
         associated with the cooperative unit securing the related Mortgage
         Note;
     c.  With respect to a second lien Mortgage Loan that is not a Co-op Loan,
         the Mortgage creates a second lien or a second priority ownership
         interest in an estate in fee simple in real property securing the
         related Mortgage Note. With respect to a second lien Mortgage Loan that
         is a Co-op Loan, the Mortgage creates a second lien or a second
         priority ownership interest in the stock ownership and leasehold rights
         associated with the cooperative unit securing the related Mortgage
         Note;
     d.  All payments due on or prior to the Cut-off Date for such Mortgage Loan
         have been made as of the Closing Date, the Mortgage Loan is not 30 days
         or more delinquent in payment and has not been dishonored; there are no
         material defaults under the terms of the Mortgage Loan; the Seller has
         not advanced funds, or induced, solicited or knowingly received any
         advance of funds from a party other than the owner of the Mortgaged
         Property subject to the Mortgage, directly or indirectly, for the
         payment of any amount required by the Mortgage Loan; as to each first
         lien Mortgage Loan, there has been no more than one delinquency of 30
         days or more during the immediately preceding twelve-month period ; and
         as to each second lien Mortgage Loan, there has been no delinquency of
         30 days or more during the immediately preceding twelve-month period;
     e.  All taxes, governmental assessments, insurance premiums, water, sewer
         and municipal charges, leasehold payments or ground rents which
         previously became due and owing have been paid, or escrow funds have
         been established in an amount sufficient to pay for every such escrowed
         item which remains unpaid and which has been assessed but is not yet
         due and payable;
     f.  The terms of the Mortgage Note and the Mortgage have not been impaired,
         waived, altered or modified in any respect, except by written
         instruments which have been recorded to the extent any such recordation
         is required by law, or, necessary to protect the interest of the
         Purchaser. No instrument of waiver, alteration or modification has been
         executed, and no Mortgagor has been released, in whole or in part, from
         the terms thereof except in connection with an assumption agreement and
         which assumption agreement is part of the Mortgage File and the terms
         of which are reflected in the Mortgage Loan Schedule; the substance of
         any such waiver, alteration or modification has been approved by the
         issuer of any related Primary Mortgage Insurance Policy and title
         insurance policy, to the extent required by the related policies;
     g.  The Mortgage Note and the Mortgage are not subject to any right of
         rescission, set-off, counterclaim or defense, including, without
         limitation, the defense of usury, nor will the operation of any of the
         terms of the Mortgage Note or the Mortgage, or the exercise of any
         right thereunder, render the Mortgage Note or Mortgage unenforceable,
         in whole or in part, or subject to any right of rescission, set-off,
         counterclaim or defense, including the defense of usury, and no such
         right of rescission, set-off, counterclaim or defense has been asserted
         with respect thereto; and the Mortgagor was not a debtor in any state
         or federal bankruptcy or insolvency proceeding at the time the Mortgage
         Loan was originated;
     h.  All buildings or other customarily insured improvements upon the
         Mortgaged Property are insured by an insurer acceptable under the
         Fannie Mae Guides, against loss by fire, hazards of extended coverage
         and such other hazards as are provided for in the Fannie Mae Guides or
         by Freddie Mac, as well as all additional requirements set forth in
         Section 4.10 of this Agreement. All such standard hazard policies are
         in full force and effect and on the date of origination contained a
         standard mortgagee clause naming the Seller and its successors in
         interest and assigns as loss payee and such clause is still in effect
         and all premiums due thereon have been paid. If required by the Flood
         Disaster Protection Act of 1973, as amended, the Mortgage Loan is
         covered by a flood insurance policy meeting the requirements of the
         current guidelines of the Federal Insurance Administration which policy
         conforms to Fannie Mae and Freddie Mac requirements, as well as all
         additional requirements set forth in Section 4.10 of this Agreement.
         Such policy was issued by an insurer acceptable under Fannie Mae or
         Freddie Mac guidelines. The Mortgage obligates the Mortgagor thereunder
         to maintain all such insurance at the Mortgagor's cost and expense, and
         upon the Mortgagor's failure to do so, authorizes the holder of the
         Mortgage to maintain such insurance at the Mortgagor's cost and expense
         and to seek reimbursement therefor from the Mortgagor;
     i.  Any and all requirements of any federal, state or local law including,
         without limitation, usury, truth-in-lending, real estate settlement
         procedures, consumer credit protection, equal credit opportunity or
         disclosure laws applicable to the Mortgage Loan have been complied with
         in all material respects;
     j.  The Mortgage has not been satisfied, canceled or subordinated, in whole
         or in part, or rescinded, and the Mortgaged Property has not been
         released from the lien of the Mortgage, in whole or in part nor has any
         instrument been executed that would effect any such release,
         cancellation, subordination or rescission. The Seller has not waived
         the performance by the Mortgagor of any action, if the Mortgagor's
         failure to perform such action would cause the Mortgage Loan to be in
         default, nor has the Seller waived any default resulting from any
         action or inaction by the Mortgagor;
     k.  With respect to any first lien Mortgage Loan, the related Mortgage is a
         valid, subsisting, enforceable and perfected first lien on the
         Mortgaged Property and, with respect to any second lien Mortgage Loan,
         the related Mortgage is a valid, subsisting, enforceable and perfected
         second lien on the Mortgaged Property, including for Mortgage Loans
         that are not Co-op Loans, all buildings on the Mortgaged Property and
         all installations and mechanical, electrical, plumbing, heating and air
         conditioning systems affixed to such buildings, and all additions,
         alterations and replacements made at any time with respect to the
         foregoing securing the Mortgage Note's original principal balance. The
         Mortgage and the Mortgage Note do not contain any evidence of any
         security interest or other interest or right thereto. Such lien is free
         and clear of all adverse claims, liens and encumbrances having priority
         over the first or second lien, as applicable, of the Mortgage subject
         only to (1) with respect to any second lien Mortgage Loan, the related
         First Lien, (2) the lien of non-delinquent current real property taxes
         and assessments not yet due and payable, (3) covenants, conditions and
         restrictions, rights of way, easements and other matters of the public
         record as of the date of recording which are acceptable to mortgage
         lending institutions generally and either (A) which are referred to or
         otherwise considered in the appraisal made for the originator of the
         Mortgage Loan, or (B) which do not adversely affect the appraised value
         of the Mortgaged Property as set forth in such appraisal, and (4) other
         matters to which like properties are commonly subject which do not
         materially interfere with the benefits of the security intended to be
         provided by the Mortgage or the use, enjoyment, value or marketability
         of the related Mortgaged Property. Any security agreement, chattel
         mortgage or equivalent document related to and delivered in connection
         with the Mortgage Loan establishes and creates (1) with respect to any
         first lien Mortgage Loan, a valid, subsisting, enforceable and
         perfected first lien and first priority security interest and (2) with
         respect to any second lien Mortgage Loan, a valid, subsisting,
         enforceable and perfected second lien and second priority security
         interest, in each case, on the property described therein, and the
         Seller has the full right to sell and assign the same to the Purchaser;
     l.  The Mortgage Note and the related Mortgage are original and genuine and
         each is the legal, valid and binding obligation of the maker thereof,
         enforceable in all respects in accordance with its terms subject to
         bankruptcy, insolvency, moratorium, reorganization and other laws of
         general application affecting the rights of creditors and by general
         equitable principles and the Seller has taken all action necessary to
         transfer such rights of enforceability to the Purchaser. All parties to
         the Mortgage Note and the Mortgage had the legal capacity to enter into
         the Mortgage Loan and to execute and deliver the Mortgage Note and the
         Mortgage. The Mortgage Note and the Mortgage have been duly and
         properly executed by such parties. No fraud, error, omission,
         misrepresentation, negligence or similar occurrence with respect to a
         Mortgage Loan has taken place on the part of Seller or the Mortgagor,
         or, on the part of any other party involved in the origination of the
         Mortgage Loan. The proceeds of the Mortgage Loan have been fully
         disbursed and there is no requirement for future advances thereunder,
         and any and all requirements as to completion of any on-site or off-
         site improvements and as to disbursements of any escrow funds therefor
         have been complied with. All costs, fees and expenses incurred in
         making or closing the Mortgage Loan and the recording of the Mortgage
         were paid or are in the process of being paid, and the Mortgagor is not
         entitled to any refund of any amounts paid or due under the Mortgage
         Note or Mortgage;
     m.  The Seller or its affiliate is the sole owner of record and holder of
         the Mortgage Loan and the indebtedness evidenced by the Mortgage Note,
         and upon recordation the Purchaser or its designee will be the owner of
         record of the Mortgage and the indebtedness evidenced by the Mortgage
         Note, and upon the sale of the Mortgage Loan to the Purchaser, the
         Servicer will retain the Servicing File in trust for the Purchaser only
         for the purpose of servicing and supervising the servicing of the
         Mortgage Loan. Immediately prior to the transfer and assignment to the
         Purchaser on the Closing Date, the Mortgage Loan, including the
         Mortgage Note and the Mortgage, were not subject to an assignment or
         pledge, and the Seller had good and marketable title to and was the
         sole owner thereof and had full right to transfer and sell the Mortgage
         Loan to the Purchaser free and clear of any encumbrance, equity, lien,
         pledge, charge, claim or security interest and has the full right and
         authority subject to no interest or participation of, or agreement
         with, any other party, to sell and assign the Mortgage Loan pursuant to
         this Agreement and following the sale of the Mortgage Loan, the
         Purchaser will own such Mortgage Loan free and clear of any
         encumbrance, equity, participation interest, lien, pledge, charge,
         claim or security interest. The Seller intends to relinquish all rights
         to possess, control and monitor the Mortgage Loan, except for the
         purposes of servicing the Mortgage Loan as set forth in this Agreement;
     n.  Each Mortgage Loan that is not a Co-op Loan is covered by an ALTA
         lender's title insurance policy or other generally acceptable form of
         policy or insurance acceptable to Fannie Mae or Freddie Mac, issued by
         a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
         to do business in the jurisdiction where the Mortgaged Property is
         located, insuring (subject to the exceptions contained in (k)(1), (2),
         (3) and (4) above) the Seller, its successors and assigns, as to the
         first or second, as applicable, priority lien of the Mortgage in the
         original principal amount of the Mortgage Loan. Where required by
         applicable state law or regulation, the Mortgagor has been given the
         opportunity to choose the carrier of the required mortgage title
         insurance. The Seller, its successors and assigns, are the sole
         insureds of such lender's title insurance policy, such title insurance
         policy has been duly and validly endorsed to the Purchaser or the
         assignment to the Purchaser of the Seller's interest therein does not
         require the consent of or notification to the insurer and such lender's
         title insurance policy is in full force and effect and will be in full
         force and effect upon the consummation of the transactions contemplated
         by this Agreement and the related Purchase Price and Terms Letter. No
         claims have been made under such lender's title insurance policy, and
         no prior holder of the related Mortgage, including the Seller, has
         done, by act or omission, anything which would impair the coverage of
         such lender's title insurance policy;
     o.  There is no default, breach, violation or event of acceleration
         existing under the Mortgage or the related Mortgage Note and no event
         which, with the passage of time or with notice and the expiration of
         any grace or cure period, would constitute a default, breach, violation
         or event permitting acceleration; and neither the Seller nor any prior
         mortgagee has waived any default, breach, violation or event permitting
         acceleration. With respect to each second lien Mortgage Loan, (i) the
         First Lien is in full force and effect, (ii) there is no default,
         breach, violation or event of acceleration existing under such prior
         mortgage or the related mortgage note, (iii) no event which, with the
         passage of time or with notice and the expiration of any grace or cure
         period, would constitute a default, breach, violation or event of
         acceleration thereunder, and either (A) the prior mortgage contains a
         provision which allows or (B) applicable law requires, the mortgagee
         under the second lien Mortgage Loan to receive notice of, and affords
         such mortgagee an opportunity to cure any default by payment in full or
         otherwise under the prior mortgage;
     p.  There are no mechanics' or similar liens or claims which have been
         filed for work, labor or material (and no rights are outstanding that
         under law could give rise to such liens) affecting the related
         Mortgaged Property which are or may be liens prior to or equal to the
         lien of the related Mortgage;
     q.  All improvements subject to the Mortgage which were considered in
         determining the appraised value of the Mortgaged Property lie wholly
         within the boundaries and building restriction lines of the Mortgaged
         Property (and wholly within the project with respect to a condominium
         unit) and no improvements on adjoining properties encroach upon the
         Mortgaged Property except those which are insured against by the title
         insurance policy referred to in clause (m) above and all improvements
         on the property comply with all applicable zoning and subdivision laws
         and ordinances;
     r.  The Mortgage Loan was originated by or for the Seller. The Mortgage
         Loan complies with all the terms, conditions and requirements of the
         Underwriting Standards. The Mortgage Notes and Mortgages (exclusive of
         any riders) are on forms generally acceptable to Fannie Mae or Freddie
         Mac. Seller is currently selling loans to Fannie Mae and/or Freddie Mac
         which are the same document forms as the Mortgage Notes and Mortgages
         (inclusive of any riders). The Mortgage Loan bears interest at the
         Mortgage Interest Rate set forth in the Mortgage Loan Schedule, and
         Monthly Payments under the Mortgage Note are due and payable on the
         first day of each month. The Mortgage contains the usual and
         enforceable provisions of the originator at the time of origination for
         the acceleration of the payment of the unpaid principal amount of the
         Mortgage Loan if the related Mortgaged Property is sold without the
         prior consent of the mortgagee thereunder;
     s.  The Mortgaged Property is not subject to any material damage by waste,
         fire, earthquake, windstorm, flood or other casualty. At origination of
         the Mortgage Loan there was, and there currently is, no proceeding
         pending for the total or partial condemnation of the Mortgaged
         Property. There have not been any condemnation proceedings with respect
         to the Mortgaged Property and there are no such proceedings scheduled
         to commence at a future date;
     t.  The related Mortgage contains customary and enforceable provisions such
         as to render the rights and remedies of the holder thereof adequate for
         the realization against the Mortgaged Property of the benefits of the
         security provided thereby. There is no homestead or other exemption
         available to the Mortgagor which would interfere with the right to sell
         the Mortgaged Property at a trustee's sale or the right to foreclose
         the Mortgage subject to applicable federal and state laws and judicial
         precedent with respect to bankruptcy and right of redemption;
     u.  If the Mortgage constitutes a deed of trust, a trustee, authorized and
         duly qualified if required under applicable law to act as such, has
         been properly designated and currently so serves and is named in the
         Mortgage, and no fees or expenses, except as may be required by local
         law, are or will become payable by the Purchaser to the trustee under
         the deed of trust, except in connection with a trustee's sale or
         attempted sale after default by the Mortgagor;
     v.  The Mortgage File contains an appraisal of the related Mortgaged
         Property signed prior to the final approval of the mortgage loan
         application by a Qualified Appraiser, who had no interest, direct or
         indirect, in the Mortgaged Property or in any loan made on the security
         thereof, and whose compensation is not affected by the approval or
         disapproval of the Mortgage Loan, and the appraisal and appraiser both
         satisfy the requirements of Fannie Mae or Freddie Mac and Title XI of
         FIRREA and the regulations promulgated thereunder, all as in effect on
         the date the Mortgage Loan was originated. The appraisal is in a form
         acceptable to Fannie Mae or Freddie Mac;
     w.  All parties which have had any interest in the Mortgage, whether as
         mortgagee, assignee, pledgee or otherwise, are (or, during the period
         in which they held and disposed of such interest, were) (A) in
         compliance with any and all applicable licensing requirements of the
         laws of the state wherein the Mortgaged Property is located, and (B)
         (1) organized under the laws of such state, or (2) qualified to do
         business in such state, or (3) federal savings and loan associations or
         national banks or a Federal Home Loan Bank or savings bank having
         principal offices in such state, or (4) not doing business in such
         state;
     x.  The related Mortgage Note is not and has not been secured by any
         collateral except the lien of the corresponding Mortgage and the
         security interest of any applicable security agreement and such
         collateral does not serve as security for any other obligation;
     y.  The Mortgagor has received all disclosure materials required by
         applicable law with respect to the making of such mortgage loans;
     z.  The Mortgage Loan does not contain "graduated payment" features; to the
         extent any Mortgage Loan contains any buydown provision, such buydown
         funds have been maintained and administered in accordance with, and
         such Mortgage Loan otherwise complies with, Fannie Mae/Freddie Mac
         requirements relating to buydown loans;
     aa. The Mortgagor is not in bankruptcy or insolvent and the Seller has no
         knowledge of any circumstances or condition with respect to the
         Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor's
         credit standing that could reasonably be expected to cause the Mortgage
         Loan to become delinquent, or materially adversely affect the value of
         the Mortgage Loan;
     ab. The Mortgage Loans have an original term to maturity of not more than
         30 years with interest payable in arrears on the first day of each
         month. Each Mortgage Note requires a monthly payment which is
         sufficient to fully amortize the original principal balance over the
         original term thereof and to pay interest at the related Mortgage
         Interest Rate; provided, however, in the case of a balloon Mortgage
         Loan, the Mortgage Loan matures at least five (5) years after the first
         payment date thereby requiring a final payment of the outstanding
         principal balance prior to the full amortization of the Mortgage Loan.
         No Mortgage Loan contains terms or provisions which would result in
         negative amortization.
     ac. Except for Mortgage Loans underwritten in accordance with the Lender
         Paid Mortgage Insurance Policy Program, if a Mortgage Loan has an LTV
         greater than 80%, the excess of the principal balance of the Mortgage
         Loan over 75% of the Appraised Value, with respect to a Refinanced
         Mortgage Loan, or the lesser of the Appraised Value or the purchase
         price of the Mortgaged Property, with respect to a purchase money
         Mortgage Loan, is and will be insured as to payment defaults by a
         Primary Mortgage Insurance Policy issued by a Qualified Insurer. All
         provisions of such Primary Mortgage Insurance Policy have been and are
         being complied with, such policy is in full force and effect, and all
         premiums due thereunder have been paid. No action, inaction, or event
         has occurred and no state of facts exists that has, or will result in
         the exclusion from, denial of, or defense to coverage. Any Mortgage
         Loan subject to a Primary Mortgage Insurance Policy obligates the
         Mortgagor thereunder to maintain the Primary Mortgage Insurance Policy
         and to pay all premiums and charges in connection therewith. The
         mortgage interest rate for the Mortgage Loan as set forth on the
         Mortgage Loan Schedule is net of any such insurance premium;
     ad. The Assignment of Mortgage is in recordable form and is acceptable for
         recording under the laws of the jurisdiction in which the Mortgaged
         Property is located;
     ae. As to Mortgage Loans that are not Co-op Loans and that are not secured
         by an interest in a leasehold estate, the Mortgaged Property is located
         in the state identified in the Mortgage Loan Schedule and consists of a
         single parcel of real property with a detached single family residence
         erected thereon, or a townhouse, or a two-to four-family dwelling, or
         an individual condominium unit in a condominium project, or an
         individual unit in a planned unit development or a de minimis planned
         unit development, provided, however, that no residence or dwelling is a
         single parcel of real property with a cooperative housing corporation
         erected thereon, or a mobile home. As of the date of origination, no
         portion of the Mortgaged Property was used for commercial purposes, and
         since the date of origination no portion of the Mortgaged Property has
         been used for commercial purposes;
     af. Principal payments on the Mortgage Loan commenced no more than sixty
         (60) days after the funds were disbursed in connection with the
         Mortgage Loan. The Mortgage Note is payable on the first day of each
         month in equal monthly installments of principal and interest, with
         interest calculated and payable in arrears, sufficient to amortize the
         Mortgage Loan fully by the stated maturity date, over an original term
         of not more than thirty years from commencement of amortization with
         respect to each Mortgage Loan; provided, however, in the case of a
         balloon Mortgage Loan, the Mortgage Loan matures at least five (5)
         years after the first payment date thereby requiring a final payment of
         the outstanding principal balance prior to the full amortization of the
         Mortgage Loan;
     ag. With respect to each Mortgage Loan that contains a Prepayment Penalty,
         such Prepayment Penalty is enforceable and will be enforced by the
         Seller, and such Prepayment Penalty is permitted pursuant to federal,
         state and local law. No Mortgage Loan will impose a prepayment penalty
         for a term in excess of five years from the date such Mortgage Loan was
         originated. Except as otherwise set forth on the Mortgage Loan
         Schedule, with respect to each Mortgage Loan that contains a Prepayment
         Penalty, such Prepayment Penalty is at least equal to the lesser of (A)
         the maximum amount permitted under applicable law and (B) six months
         interest at the related Mortgage Interest Rate on the amount prepaid in
         excess of 20% of the original principal balance of such Mortgage Loan;
     ah. As of the date of origination of the Mortgage Loan, the Mortgaged
         Property was lawfully occupied under applicable law, and all
         inspections, licenses and certificates required to be made or issued
         with respect to all occupied portions of the Mortgaged Property and,
         with respect to the use and occupancy of the same, including but not
         limited to certificates of occupancy and fire underwriting
         certificates, have been made or obtained from the appropriate
         authorities;
     ai. If the Mortgaged Property is a condominium unit or a planned unit
         development (other than a de minimis planned unit development), or
         stock in a cooperative housing corporation, such condominium,
         cooperative or planned unit development project meets the Seller's
         eligibility requirements as set forth in Underwriting Standards;
     aj. There is no pending action or proceeding directly involving the
         Mortgaged Property in which compliance with any environmental law, rule
         or regulation is an issue; there is no violation of any environmental
         law, rule or regulation with respect to the Mortgaged Property; and
         nothing further remains to be done to satisfy in full all requirements
         of each such law, rule or regulation constituting a prerequisite to use
         and enjoyment of said property;
     ak. The Mortgagor has not notified the Seller, and the Seller has no
         knowledge of any relief requested or allowed to the Mortgagor under the
         Soldiers' and Sailors' Civil Relief Act of 1940;
     al. No Mortgage Loan was made in connection with the construction or
         rehabilitation of a Mortgaged Property or facilitating the trade-in of
         a Mortgaged Property;
     am. No action has been taken or failed to be taken by the Seller on or
         prior to the Closing Date which has resulted or will result in an
         exclusion from, denial of, or defense to coverage under any Primary
         Mortgage Insurance Policy (including, without limitation, any
         exclusions, denials or defenses which would limit or reduce the
         availability of the timely payment of the full amount of the loss
         otherwise due thereunder to the insured) whether arising out of
         actions, representations, errors, omissions, negligence, or fraud of
         the Seller, or for any other reason under such coverage;
     an. Each Mortgage Loan has been serviced in all material respects in
         compliance with Accepted Servicing Practices;
     ao. With respect to each Co-op Loan, the related Mortgage is a valid,
         enforceable and subsisting first security interest on the related
         cooperative shares securing the related cooperative note, subject only
         to (a) liens of the cooperative for unpaid assessments representing the
         Mortgagor's pro rata share of the cooperative's payments for its
         blanket mortgage, current and future real property taxes, insurance
         premiums, maintenance fees and other assessments to which like
         collateral is commonly subject and (b) other matters to which like
         collateral is commonly subject which do not materially interfere with
         the benefits of the security intended to be provided by the Security
         Agreement. There are no liens against or security interest in the
         cooperative shares relating to each Co-op Loan (except for unpaid
         maintenance, assessments and other amounts owed to the related
         cooperative which individually or in the aggregate will not have a
         material adverse effect on such Co-op Loan), which have priority over
         the Seller's security interest in such cooperative shares;
     ap. With respect to each Co-op Loan, a search for filings of financing
         statements has been made by a company competent to make the same, which
         company is acceptable to Fannie Mae and qualified to do business in the
         jurisdiction where the cooperative unit is located, and such search has
         not found anything which would materially and adversely affect the
         Co-op Loan;
     aq. With respect to each Co-op Loan, the related cooperative corporation
         that owns title to the related cooperative apartment building is a
         "cooperative housing corporation" within the meaning of Section 216 of
         the Code, and is in material compliance with applicable federal, state
         and local laws which, if not complied with, could have a material
         adverse effect on the Mortgaged Property;
     ar. With respect to each Co-op Loan, there is no prohibition against
         pledging the shares of the cooperative corporation or assigning the
         Co-op Lease;
     as. The Mortgage Loan was originated by a mortgagee approved by the
         Secretary of Housing and Urban Development as a Title II,
         non-supervised lender, a savings and loan association, a savings bank,
         a commercial bank, credit union, insurance company or similar
         institution which is supervised and examined by a federal or state
         authority;
     at. With respect to any ground lease to which a Mortgaged Property may be
         subject: (i) a true, correct and complete copy of the ground lease and
         all amendments, modifications and supplements thereto is included in
         the Servicing File, and the Mortgagor is the owner of a valid and
         subsisting leasehold interest under such ground lease; (ii) such ground
         lease is in full force and effect, unmodified and not supplemented by
         any writing or otherwise except as contained in the Mortgage File;
         (iii) all rent, additional rent and other charges reserved therein have
         been fully paid to the extent payable as of the Closing Date; (iv) the
         Mortgagor enjoys the quiet and peaceful possession of the leasehold
         estate, subject to any sublease; (v) the Mortgagor is not in default
         under any of the terms of such ground lease, and there are no
         circumstances which, with the passage of time or the giving of notice,
         or both, would result in a default under such ground lease; (vi) the
         lessor under such ground lease is not in default under any of the terms
         or provisions of such ground lease on the part of the lessor to be
         observed or performed; (vii) the lessor under such ground lease has
         satisfied any repair or construction obligations due as of the Closing
         Date pursuant to the terms of such ground lease; (viii) the execution,
         delivery and performance of the Mortgage do not require the consent
         (other than those consents which have been obtained and are in full
         force and effect) under, and will not contravene any provision of or
         cause a default under, such ground lease; (ix) the ground lease term
         extends, or is automatically renewable, for at least five years beyond
         the maturity date of the related Mortgage Loan; and (x) the Purchaser
         has the right to cure defaults on the ground lease;
     au. With respect to any broker fees collected and paid on any of the
         Mortgage Loans, all broker fees have been properly assessed to the
         borrower and no claims will arise as to broker fees that are double
         charged and for which the borrower would be entitled to reimbursement;
     av. With respect to any Mortgage Loan as to which an affidavit has been
         delivered to the Purchaser certifying that the original Mortgage Note
         has been lost or destroyed and not been replaced, if such Mortgage Loan
         is subsequently in default, the enforcement of such Mortgage Loan will
         not be materially adversely affected by the absence of the original
         Mortgage Note;
     aw. Each Mortgage Loan constitutes a qualified mortgage under Section
         860G(a)(3)(A) of the Code and Treasury Regulations Section
         1.860G-2(a)(1);
     ax. Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
         the Assignment of Mortgage and the other documents set forth in Exhibit
         A-1 and required to be delivered on the related Closing Date have been
         delivered to the Purchaser or its designee;
     ay. All information supplied by, on behalf of, or concerning the Mortgagor
         is true, accurate and complete and does not contain any statement that
         is or will be inaccurate or misleading in any material respect;
     az. There does not exist on the related Mortgage Property any hazardous
         substances, hazardous wastes or solid wastes, as such terms are defined
         in the Comprehensive Environmental Response Compensation and Liability
         Act, the Resource Conservation and Recovery Act of 1976, or other
         federal, state or local environmental legislation;
     ba. The Mortgagor has executed a statement to the effect that the Mortgagor
         has received all disclosure materials required by applicable law with
         respect to the making of adjustable rate mortgage loans. The Servicer
         shall maintain such statement in the Servicing File;
     bb. No second lien Mortgage Loan has an LTV in excess of 100%. No second
         lien Mortgage Loan has an Equity LTV in excess of 100%;
     bc. Either (a) no consent for the second lien Mortgage Loan is required by
         the holder of the related first lien or (b) such consent has been
         obtained and is contained in the Mortgage File;
     bd. With respect to any second lien Mortgage Loan, the Seller has not
         received notice of: (1) any proceeding for the total or partial
         condemnation of any Mortgaged Property, (2) any subsequent, intervening
         mortgage, lien, attachment, lis pendens or other encumbrance affecting
         any Mortgaged Property or (3) any default under any mortgage, lien or
         other encumbrance senior to each Mortgage;
     be. With respect to any second lien Mortgage Loan, where required or
         customary in the jurisdiction in which the Mortgaged Property is
         located, the original lender has filed for record a request for notice
         of any action by the senior lienholder under the related First Lien,
         and the original lender has notified any senior lienholder in writing
         of the existence of the second lien Mortgage Loan and requested
         notification of any action to be taken against the Mortgagor by the
         senior lienholder;
     bf. No second lien Mortgage Loan is a "home equity line of credit";
     bg. No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
         of more than 100%;
     bh. As of the Closing Date, the Seller has not received a notice of default
         of a First Lien which has not been cured;
     bi. No First Lien provides for negative amortization;
     bj. None of the Mortgage Loans are classified as (a) a "high cost" loan
         under the Home Ownership and Equity Protection Act of 1994 or (b) a
         "high cost," "threshold," "covered," or "predatory" loan under any
         other applicable state, federal or local law;
     bk. None of the proceeds of the Mortgage Loan were used to finance single-
         premium credit insurance policies;
     bl. With respect to any Mortgage Loan which is a Texas Home Equity Loan,
         any and all requirements of Section 50, Article XVI of the Texas
         Constitution applicable to Texas Home Equity Loans which were in effect
         at the time of the origination of the Mortgage Loan have been complied
         with. Specifically, without limiting the generality of the foregoing,

    (a) all fees paid by the owner of the Mortgaged Property or such owner's
    spouse, to any person, that were necessary to originate, evaluate, maintain,
    record, insure or service the Mortgage Loan are reflected in the closing
    statement for such Mortgage Loan;

    (b) the Mortgage Loan was closed only at the office of the mortgage lender,
    an attorney at law, or a title company;

    (c) the mortgagee has not been found by a federal regulatory agency to have
    engaged in the practice of refusing to make loans because the applicants for
    the loans reside or the property proposed to secure the loans is located in
    a certain area;

    (d) the owner of the Mortgaged Property was not required to apply the
    proceeds of the Mortgage Loan to repay another debt except debt secured by
    the Mortgaged Property or debt to a lender other than the mortgagee;

    (e) the owner of the Mortgaged Property did not sign any documents or
    instruments relating to the Loan in which blanks were left to be filled in;
    and

    (f) if discussions between the mortgagee and the Mortgagor were conducted
    primarily in a language other than English, the mortgagee provided to the
    owner of the Mortgaged Property, prior to closing, a copy of the notice
    required by Section 50(g), Article XVI of the Texas Constitution translated
    into the written language in which the discussions were conducted.

    All notices, acknowledgments and disclosure statements required by Section
    50, Article XVI of the Texas Constitution applicable to Texas Home Equity
    Loans are contained in the Mortgage File for each such Mortgage Loan;

    (mmm) With respect to each Mortgage Loan, the Seller shall have obtained
    either (i) a life of loan transferable real estate tax service contract with
    a company reasonably acceptable to the Purchaser and shall assign such
    contract to the Purchaser or its designee or (ii) the Seller shall reimburse
    to the Purchaser or its designee the cost of obtaining such contract; and

    (nnn) No Mortgage Loan which was originated on or after October 1, 2002 and
    is secured by a Mortgaged Property located in the State of Georgia has an
    original principal balance that is less than or equal to the applicable
    conforming loan limit established by Fannie Mae (as of the related
    origination date).

    Repurchase; Substitution
    .

    It is understood and agreed that the representations and warranties set
    forth in Sections 3.01 and 3.02 shall survive the sale of the Mortgage
    Loans, delivery of the Mortgage File to the Purchaser, or its designee, and
    transfer of the servicing rights associated with such Mortgage Loans, and
    shall inure to the benefit of the Purchaser, notwithstanding any restrictive
    or qualified endorsement on any Mortgage Note or Assignment or the
    examination, or lack of examination, of any Mortgage Loan Document. Upon
    discovery by the Seller, the Servicer or the Purchaser of a breach of any of
    the foregoing representations and warranties which materially and adversely
    affects the value of the Mortgage Loans or the interest of the Purchaser in
    any Mortgage Loan, the party discovering such breach shall give prompt
    written notice to the others. With respect to the representations and
    warranties which are made to the best of the Seller's knowledge, if it is
    discovered by the Seller, the Servicer or the Purchaser that the substance
    of such representation and warranty is inaccurate and such inaccuracy
    materially and adversely affects the value of the related Mortgage Loan or
    the interests of the Purchaser therein, notwithstanding such Seller's lack
    of knowledge with respect to the substance of such representation or
    warranty, such inaccuracy shall be deemed a breach of the applicable
    representation or warranty. The Seller shall have a period of sixty (60)
    days from the earlier of its discovery or its receipt of notice of any such
    breach within which to correct or cure such breach. The Seller hereby
    covenants and agrees that if any such breach is not corrected or cured
    within such sixty (60) day period, the Seller shall, at the Purchaser's
    option and not later than the next Determination Date either repurchase such
    Mortgage Loan at the Repurchase Price or substitute a mortgage loan for the
    Defective Mortgage Loan as provided below. In the event that any such breach
    shall involve any representation or warranty set forth in Section 3.01, and
    such breach is not cured within sixty days of the earlier of either
    discovery by or notice to the Seller of such breach, all Mortgage Loans
    shall, at the option of the Purchaser, be repurchased by the Seller at the
    Repurchase Price. Any such repurchase shall be accomplished by deposit in
    the Custodial Account of the amount of the Repurchase Price.

    If pursuant to the foregoing provisions the Seller repurchases a Mortgage
    Loan that is a MERS Mortgage Loan, the Servicer shall either (i) cause MERS
    to execute and deliver an assignment of the Mortgage in recordable form to
    transfer the Mortgage from MERS to the Seller and shall cause such Mortgage
    to be removed from registration on the MERS® System in accordance with MERS'
    rules and regulations or (ii) cause MERS to designate on the MERS® System
    the Seller as the beneficial holder of such Mortgage Loan.

    If the Seller is required to repurchase any Mortgage Loan pursuant to this
    Section 3.03 as a result of a breach of any of the representations and
    warranties set forth in Section 3.02, the Seller may, with the Purchaser's
    prior consent, which consent shall not be unreasonably withheld, within two
    (2) years from the Closing Date, remove such defective Mortgage Loan from
    the terms of this Agreement and substitute another mortgage loan for such
    defective Mortgage Loan, in lieu of repurchasing such defective Mortgage
    Loan. Any substitute Mortgage Loan shall (a) have a principal balance at the
    time of substitution not in excess of the principal balance of the defective
    Mortgage Loan (the amount of any difference, plus one month's interest
    thereon at the Mortgage Interest Rate borne by the defective Mortgage Loan,
    being paid by the Seller and deemed to be a Principal Prepayment to be
    deposited by the Seller in the Custodial Account), (b) have a Mortgage
    Interest Rate not less than, and not more than one percentage point greater
    than, the Mortgage Interest Rate of the removed Mortgage Loan, (c) have a
    remaining term to stated maturity not later than, and not more than one year
    less than, the remaining term to stated maturity of the removed Mortgage
    Loan, (d) be, in the reasonable determination of the Purchaser, of the same
    type, quality and character (including location of the Mortgaged Property)
    as the removed Mortgage Loan as if the breach had not occurred, (e) have a
    Loan-to-Value Ratio at origination no greater than that of the removed
    Mortgage Loan, (f) with respect to any second lien Mortgage Loan, have an
    Equity Loan-to-Value Ratio at origination no greater than that of the
    removed Mortgage Loan, (g) have the same lien priority as that of the
    removed Mortgage Loan and (h) be, in the reasonable determination of the
    Purchaser, in material compliance with the representations and warranties
    contained in this Agreement and described in Section 3.02 as of the date of
    substitution.

    The Seller shall amend the Mortgage Loan Schedule to reflect the withdrawal
    of the removed Mortgage Loan from this Agreement and the substitution of
    such substitute Mortgage Loan therefor. Upon such amendment, the Purchaser
    shall review the Mortgage File delivered to it relating to the substitute
    Mortgage Loan. The Monthly Payment on a substitute Mortgage Loan due on the
    Due Date in the month of substitution shall be the property of the Seller
    and the Monthly Payment on the Defective Mortgage Loan for which the
    substitution is made due on the such date shall be the property of the
    Purchaser.

    It is understood and agreed that the obligation of the Seller set forth in
    this Section 3.03 to cure, repurchase or substitute for a defective Mortgage
    Loan, and to indemnify Purchaser pursuant to Section 8.01, constitutes the
    sole remedies of the Purchaser respecting a breach of the foregoing
    representations and warranties. If the Seller fails to repurchase or
    substitute for a defective Mortgage Loan in accordance with this Section
    3.03, or fails to cure a defective Mortgage Loan to Purchaser's reasonable
    satisfaction in accordance with this Section 3.03, or to indemnify Purchaser
    pursuant to Section 8.01, that failure shall, upon compliance by the
    Purchaser with the next to the last paragraph of this Section 3.03, be an
    Event of Default and the Purchaser shall be entitled to pursue all available
    remedies. No provision of this paragraph shall affect the rights of the
    Purchaser to terminate this Agreement for cause, as set forth in Sections
    9.01 and 10.01.

    Any cause of action against the Seller relating to or arising out of the
    breach of any representations and warranties made in Sections 3.01 and 3.02
    shall accrue as to any Mortgage Loan upon (i) the earlier of discovery of
    such breach by the Seller or notice thereof by the Purchaser to the Seller,
    (ii) failure by the Seller to cure such breach or repurchase such Mortgage
    Loan as specified above, and (iii) demand upon the Seller by the Purchaser
    for compliance with this Agreement.

    In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
    contrary provision of this Agreement, with respect to any Mortgage Loan that
    is not in default or as to which no default is imminent, Purchaser may, in
    connection with any repurchase or substitution of a Defective Mortgage Loan
    pursuant to this Section 3.03, require that the Seller deliver, at the
    Seller's expense, an Opinion of Counsel to the effect that such repurchase
    or substitution will not (i) result in the imposition of taxes on
    "prohibited transactions" of such REMIC (as defined in Section 860F of the
    Code) or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail
    to qualify as a REMIC at any time.

 3. Repurchase of Convertible Mortgage Loans.

    In the event the Mortgagor under any Convertible Mortgage Loan elects to
    convert said Mortgage Note to a fixed interest rate Mortgage Note, as
    provided in said Mortgage Note, then the Seller shall, prior to the
    effective date of said conversion, repurchase such Convertible Mortgage Loan
    from the Purchaser in accordance with Section 3.03 hereof.

 4. Repurchase of Mortgage Loans With Early Payment Defaults.

    If (a) a Mortgagor is thirty (30) days or more delinquent with respect to
    any of the first three (3) Monthly Payments due to the Purchaser on the
    related Mortgage Loan immediately following the applicable Closing Date or
    (b) a Mortgage Loan is in bankruptcy or litigation within the first three
    (3) months immediately following the applicable Closing Date, the Seller, at
    the Purchaser's option, shall promptly repurchase such Mortgage Loan from
    the Purchaser within five (5) Business Days' of receipt of written notice
    from the Purchaser, in accordance with the procedures set forth in Section
    3.03 hereof, however, any such repurchase shall be made at the Repurchase
    Price.

 5. Purchase Price Protection.

With respect to any first lien Mortgage Loan that prepays in full during the
three (3) month period from and after the Closing Date, the Seller shall
reimburse the Purchaser an amount equal to (a) the amount (if any) by which the
Purchase Price paid by the Purchaser to the Seller exceeded 100% of the
outstanding scheduled principal balance of the Mortgage Loan as of the Cut-off
Date, minus (b) the amount of any legally enforceable Prepayment Penalty with
respect to such Mortgage Loan, within thirty (30) days of such payoff. With
respect to any second lien Mortgage Loan that prepays in full during the twelve
(12) month period from and after the Closing Date, the Seller shall reimburse
the Purchaser an amount equal to (a) the amount, if any, by which the Purchase
Price paid by the Purchaser to the Seller exceeded 100% of the outstanding
scheduled principal balance of the Mortgage Loan as of the Cut-off Date times
(b) a fraction, the numerator of which is equal to the number of months
remaining from the date of prepayment in full until one year from the related
Closing Date and the denominator of which is twelve (12), minus (c) the amount
of any legally enforceable Prepayment Penalty with respect to such Mortgage
Loan, within thirty (30) days of such payoff. Notwithstanding anything to the
contrary contained in this Section 3.06, the Seller shall have no obligation to
remit any amount to the Purchaser pursuant to the first or second sentence of
this Section 3.06 if the related Mortgage Loan was refinanced by the Purchaser.
Upon any assignment of a Mortgage Loan and/or this Agreement, the Purchaser may
at its option retain its rights under this Section 3.06 notwithstanding such
assignment.

ARTICLE IV

ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS DURING THE INTERIM SERVICING
PERIOD

 1.  The Servicer to Act as Servicer.

     The Servicer, as independent contract servicer, shall service and
     administer the Mortgage Loans in accordance with this Agreement and with
     Accepted Servicing Practices, and shall have full power and authority,
     acting alone, to do or cause to be done any and all things in connection
     with such servicing and administration which the Servicer may deem
     necessary or desirable and consistent with the terms of this Agreement and
     with Accepted Servicing Practices. The Servicer shall service and
     administer the Mortgage Loans through the exercise of the same care that it
     customarily employs for its own account. Except as set forth in this
     Agreement, the Servicer shall service the Mortgage Loans in strict
     compliance with the servicing provisions of the Fannie Mae Guides (special
     servicing option), which include, but are not limited to, provisions
     regarding the liquidation of Mortgage Loans, the collection of Mortgage
     Loan payments, the payment of taxes, insurance and other charges, the
     maintenance of hazard insurance with a Qualified Insurer, the maintenance
     of mortgage impairment insurance, the maintenance of fidelity bond and
     errors and omissions insurance, inspections, the restoration of Mortgaged
     Property, the maintenance of Primary Mortgage Insurance Policies, insurance
     claims, the title, management of REO Property, permitted withdrawals with
     respect to REO Property, liquidation reports, and reports of foreclosures
     and abandonments of Mortgaged Property, the transfer of Mortgaged Property,
     the release of Mortgage Files, annual statements, and examination of
     records and facilities. In the event of any conflict, inconsistency or
     discrepancy between any of the servicing provisions of this Agreement and
     any of the servicing provisions of the Fannie Mae Guides, the provisions of
     this Agreement shall control and be binding upon the Purchaser and the
     Servicer.

     Consistent with the terms of this Agreement, the Servicer may waive, modify
     or vary any term of any Mortgage Loan or consent to the postponement of any
     such term or in any manner grant indulgence to any Mortgagor if in the
     Servicer's reasonable and prudent determination such waiver, modification,
     postponement or indulgence is not materially adverse to the Purchaser,
     provided, however, that unless the Servicer has obtained the prior written
     consent of the Purchaser, the Servicer shall not permit any modification
     with respect to any Mortgage Loan that would change the Mortgage Interest
     Rate, forgive the payment of principal or interest, reduce or increase the
     outstanding principal balance (except for actual payments of principal) or
     change the final maturity date on such Mortgage Loan. In the event of any
     such modification which has been agreed to in writing by the Purchaser and
     which permits the deferral of interest or principal payments on any
     Mortgage Loan, the Servicer shall, on the Business Day immediately
     preceding the Remittance Date in any month in which any such principal or
     interest payment has been deferred, deposit in the Custodial Account from
     its own funds, in accordance with Section 4.04, the difference between (a)
     the otherwise scheduled Monthly Payment and (b) the amount paid by the
     Mortgagor. The Servicer shall be entitled to reimbursement for such
     advances to the same extent as for all other advances pursuant to Section
     4.05. Without limiting the generality of the foregoing, the Servicer shall
     continue, and is hereby authorized and empowered, to prepare, execute and
     deliver, all instruments of satisfaction or cancellation, or of partial or
     full release, discharge and all other comparable instruments, with respect
     to the Mortgage Loans and with respect to the Mortgaged Properties.
     Notwithstanding anything herein to the contrary, the Servicer may not enter
     into a forbearance agreement or similar arrangement with respect to any
     Mortgage Loan which runs more than 180 days after the first delinquent Due
     Date. Any such agreement shall be approved by any applicable holder of a
     Primary Mortgage Insurance Policy, if required.

     The Servicer is authorized and empowered by the Purchaser, in its own name,
     when the Servicer believes it appropriate in its reasonable judgment to
     register any Mortgage Loan on the MERS® System, or cause the removal from
     the registration of any Mortgage Loan on the MERS® System, to execute and
     deliver, on behalf of the Purchaser, any and all instruments of assignment
     and other comparable instruments with respect to such assignment or
     re-recording of a Mortgage in the name of MERS, solely as nominee for the
     Purchaser and its successors and assigns.

     Unless a different time period is stated in this Agreement, the Purchaser
     shall be deemed to have given consent in connection with a particular
     matter if the Purchaser does not affirmatively grant or deny consent within
     five (5) Business Days from the date the Purchaser receives a second
     written request for consent for such matter from the Servicer.

     The Servicer shall accurately and fully report its borrower credit files
     related to the Mortgage Loans to Equifax, Transunion and Experian in a
     timely manner.

 2.  Collection of Mortgage Loan Payments.

     Continuously from the date hereof until the date each Mortgage Loan ceases
     to be serviced subject to this Agreement, the Servicer will proceed
     diligently to collect all payments due under each Mortgage Loan when the
     same shall become due and payable and shall, to the extent such procedures
     shall be consistent with this Agreement, Accepted Servicing Practices, and
     the terms and provisions of related Primary Mortgage Insurance Policy or
     LPMI Policy, follow such collection procedures as it follows with respect
     to mortgage loans comparable to the Mortgage Loans and held for its own
     account. Further, the Servicer will take special care in ascertaining and
     estimating annual escrow payments, and all other charges that, as provided
     in the Mortgage, will become due and payable, so that the installments
     payable by the Mortgagors will be sufficient to pay such charges as and
     when they become due and payable.

 3.  Realization Upon Defaulted Mortgage Loans.

     The Servicer shall use its best efforts, consistent with the procedures
     that the Servicer would use in servicing loans for its own account,
     consistent with Accepted Servicing Practices, any Primary Mortgage
     Insurance or LPMI Policies and the best interest of Purchaser, to foreclose
     upon or otherwise comparably convert the ownership of properties securing
     such of the Mortgage Loans as come into and continue in default and as to
     which no satisfactory arrangements can be made for collection of delinquent
     payments pursuant to Section 4.01. Foreclosure or comparable proceedings
     shall be initiated within one hundred twenty (120) days of default for
     Mortgaged Properties for which no satisfactory arrangements can be made for
     collection of delinquent payments. The Servicer shall use its best efforts
     to realize upon defaulted Mortgage Loans in such manner as will maximize
     the receipt of principal and interest by the Purchaser, taking into
     account, among other things, the timing of foreclosure proceedings. The
     foregoing is subject to the provisions that, in any case in which the
     Mortgaged Property shall have suffered damage, the Servicer shall not be
     required to expend its own funds toward the restoration of such property
     unless it shall determine in its discretion (i) that such restoration will
     increase the proceeds of liquidation of the related Mortgage Loan to the
     Purchaser after reimbursement to itself for such expenses, and (ii) that
     such expenses will be recoverable by the Servicer through Insurance
     Proceeds or Liquidation Proceeds from the related Mortgaged Property, as
     contemplated in Section 4.05. The Servicer shall obtain prior approval of
     Purchaser as to restoration expenses in excess of one thousand dollars
     ($1,000). The Servicer shall notify the Purchaser in writing of the
     commencement of foreclosure proceedings and prior to the acceptance or
     rejection of any offer of reinstatement. The Servicer shall be responsible
     for all costs and expenses incurred by it in any such proceedings or
     functions; provided, however, that it shall be entitled to reimbursement
     thereof from the related property, as contemplated in Section 4.05.
     Notwithstanding anything to the contrary contained herein, in connection
     with a foreclosure or acceptance of a deed in lieu of foreclosure, in the
     event the Servicer has reasonable cause to believe that a Mortgaged
     Property is contaminated by hazardous or toxic substances or wastes, or if
     the Purchaser otherwise requests an environmental inspection or review of
     such Mortgaged Property, such an inspection or review is to be conducted by
     a qualified inspector at the Purchaser's expense. Upon completion of the
     inspection, the Servicer shall promptly provide the Purchaser with a
     written report of the environmental inspection. After reviewing the
     environmental inspection report, the Purchaser shall determine how the
     Servicer shall proceed with respect to the Mortgaged Property.

     In the event that a Mortgage Loan becomes part of a REMIC, and becomes REO
     Property, such property shall be disposed of by the Servicer, with the
     consent of the Purchaser as required pursuant to this Agreement, within
     three (3) years after becoming an REO Property, unless the Servicer
     provides to the trustee under such REMIC an opinion of counsel to the
     effect that the holding of such REO Property subsequent to three years
     after its becoming REO Property, will not result in the imposition of taxes
     on "prohibited transactions" as defined in Section 860F of the Code, or
     cause the transaction to fail to qualify as a REMIC at any time that
     certificates are outstanding. The Servicer shall manage, conserve, protect
     and operate each such REO Property for the certificateholders solely for
     the purpose of its prompt disposition and sale in a manner which does not
     cause such property to fail to qualify as "foreclosure property" within the
     meaning of Section 860G(a)(8) of the Code, or any "net income from
     foreclosure property" which is subject to taxation under the REMIC
     provisions of the Code. Pursuant to its efforts to sell such property, the
     Servicer shall either itself or through an agent selected by the Servicer,
     protect and conserve such property in the same manner and to such an extent
     as is customary in the locality where such property is located.
     Additionally, the Servicer shall perform the tax withholding and reporting
     related to Sections 1445 and 6050J of the Code.

 4.  Establishment of Custodial Accounts; Deposits in Custodial Accounts.

     The Seller shall segregate and hold all funds collected and received
     pursuant to each Mortgage Loan separate and apart from any of its own funds
     and general assets and shall establish and maintain one or more Custodial
     Accounts. Each Custodial Account shall be an Eligible Account. Funds
     deposited in a Custodial Account may be drawn on in accordance with Section
     4.05. The creation of any Custodial Account shall be evidenced by a letter
     agreement in the form shown in Exhibit B hereto. The original of such
     letter agreement shall be furnished to the Purchaser on the Closing Date,
     and upon the request of any subsequent purchaser.

     The Seller shall deposit in the Custodial Account on a daily basis, and
     retain therein the following payments and collections received or made by
     it subsequent to the Cut-off Date, or received by it prior to the Cut-off
     Date but allocable to a period subsequent thereto, other than in respect of
     principal and interest on the Mortgage Loans due on or before the Cut-off
     Date:

      i.    all payments on account of principal, including Principal
            Prepayments, on the Mortgage Loans;
      ii.   all payments on account of interest on the Mortgage Loans adjusted
            to the Mortgage Interest Rate;
      iii.  all Liquidation Proceeds;
      iv.   any amounts required to be deposited by the Servicer in connection
            with any REO Property pursuant to Section 4.13;
      v.    all Insurance Proceeds including amounts required to be deposited
            pursuant to Sections 4.08, 4.10 and 4.11, other than proceeds to be
            held in the Escrow Account and applied to the restoration or repair
            of the Mortgaged Property or released to the Mortgagor in accordance
            with Accepted Servicing Practices, the loan documents or applicable
            law;
      vi.   all Condemnation Proceeds affecting any Mortgaged Property which are
            not released to the Mortgagor in accordance with the Seller's normal
            servicing procedures, the loan documents or applicable law;
      vii.  any Monthly Advances;
      viii. all proceeds of any Mortgage Loan repurchased in accordance with
            Sections 3.03, 3.04 and 3.05;
      ix.   any amounts required to be deposited by the Servicer pursuant to
            Section 4.11 in connection with the deductible clause in any blanket
            hazard insurance policy, such deposit shall be made from the
            Servicer's own funds, without reimbursement therefor; and
      x.    any amounts required to be deposited in the Custodial Account
            pursuant to Section 4.01 or Section 6.02.

     The foregoing requirements for deposit in the Custodial Account shall be
     exclusive, it being understood and agreed that, without limiting the
     generality of the foregoing, payments in the nature of late payment charges
     and assumption fees, to the extent permitted by Section 6.01, need not be
     deposited by the Seller in the Custodial Account. Any interest paid on
     funds deposited in the Custodial Account by the depository institution
     shall accrue to the benefit of the Servicer and the Servicer shall be
     entitled to retain and withdraw such interest from the Custodial Account
     pursuant to Section 4.05(iv).

 5.  Permitted Withdrawals From the Custodial Account.

     The Servicer may, from time to time, withdraw from the Custodial Account
     for the following purposes:

      i.    to make payments to the Purchaser in the amounts and in the manner
            provided for in Section 5.01;
      ii.   to reimburse itself for Monthly Advances, the Servicer's right to
            reimburse itself pursuant to this subclause (ii) being limited to
            amounts received on the related Mortgage Loan which represent late
            collections (net of the related Interim Servicing Fee) of principal
            and/or interest respecting which any such advance was made, it being
            understood that, in the case of such reimbursement, the Servicer's
            right thereto shall be prior to the rights of the Purchaser, except
            that, where the Servicer is required to repurchase a Mortgage Loan,
            pursuant to Section 3.03, 3.04 or 3.05, the Servicer's right to such
            reimbursement shall be subsequent to the payment to the Purchaser of
            the Repurchase Price pursuant to such Section and all other amounts
            required to be paid to the Purchaser with respect to such Mortgage
            Loan;
      iii.  to reimburse itself for unreimbursed Servicing Advances and any
            unpaid Interim Servicing Fees, the Servicer's right to reimburse
            itself pursuant to this subclause (iii) with respect to any Mortgage
            Loan being limited to related proceeds from Liquidation Proceeds,
            Condemnation Proceeds and Insurance Proceeds;
      iv.   to pay to itself as part of its servicing compensation: (a) any
            interest earned on funds in the Custodial Account (all such interest
            to be withdrawn monthly not later than each Remittance Date), and
            (b) the Interim Servicing Fee from that portion of any payment or
            recovery as to interest with respect to a particular Mortgage Loan;
      v.    to pay to itself with respect to each Mortgage Loan that has been
            repurchased pursuant to Section 3.03, 3.04 or 3.05 all amounts
            received thereon and not distributed as of the date on which the
            related Repurchase Price is determined;
      vi.   to reimburse itself for unreimbursed Monthly Advances and Servicing
            Advances to the extent not fully reimbursed pursuant to Section
            4.05(ii) or (iii) above;
      vii.  to transfer funds to another Eligible Account in accordance with
            Section 4.09 hereof;
      viii. to make payments in respect of the premiums due, if any, on the LPMI
            Policies, if applicable;
      ix.   to remove funds inadvertently placed in the Custodial Account by the
            Servicer; and
      x.    to clear and terminate the Custodial Account upon the termination of
            this Agreement.

 6.  Establishment of Escrow Accounts; Deposits in Accounts.

     The Servicer shall segregate and hold all funds collected and received
     pursuant to each Mortgage Loan which constitute Escrow Payments separate
     and apart from any of its own funds and general assets and shall establish
     and maintain one or more Escrow Accounts. Each Escrow Account shall be an
     Eligible Account. Funds deposited in the Escrow Account may be drawn on by
     the Servicer in accordance with Section 4.07. The creation of any Escrow
     Account shall be evidenced by a letter agreement in the form shown in
     Exhibit C. The original of such letter agreement shall be furnished to the
     Purchaser on the Closing Date, and upon request to any subsequent
     purchaser.

     The Servicer shall deposit in the Escrow Account or Accounts on a daily
     basis, and retain therein:

      i.   all Escrow Payments collected on account of the Mortgage Loans, for
           the purpose of effecting timely payment of any such items as required
           under the terms of this Agreement;
      ii.  all Insurance Proceeds which are to be applied to the restoration or
           repair of any Mortgaged Property; and
      iii. all Servicing Advances for Mortgagors whose Escrow Payments are
           insufficient to cover escrow disbursements.

     The Servicer shall make withdrawals from the Escrow Account only to effect
     such payments as are required under this Agreement, and for such other
     purposes as shall be as set forth or in accordance with Section 4.07. The
     Servicer shall be entitled to retain any interest paid on funds deposited
     in an Escrow Account by the depository institution other than interest on
     escrowed funds required by law to be paid to the Mortgagor and, to the
     extent required by law, the Servicer shall pay interest on escrowed funds
     to the Mortgagor notwithstanding that such Escrow Account is non-interest
     bearing or that interest paid thereon is insufficient for such purposes.

 7.  Permitted Withdrawals From the Escrow Account.

     Withdrawals from the Escrow Account may be made by the Servicer only:

      i.    to effect timely payments of ground rents, taxes, assessments, water
            rates, Primary Mortgage Insurance Policy premiums, if applicable,
            fire and hazard insurance premiums, condominium assessments and
            comparable items;
      ii.   to reimburse the Servicer for any Servicing Advance made by the
            Servicer with respect to a related Mortgage Loan but only from
            amounts received on the related Mortgage Loan which represent late
            payments or collections of Escrow Payments thereunder;
      iii.  to refund to the Mortgagor any funds as may be determined to be
            overages;
      iv.   for transfer to the Custodial Account in accordance with the terms
            of this Agreement;
      v.    for application to restoration or repair of the Mortgaged Property;
      vi.   to pay to the Servicer, or to the Mortgagor to the extent required
            by law, any interest paid on the funds deposited in the Escrow
            Account;
      vii.  to clear and terminate the Escrow Account on the termination of this
            Agreement;
      viii. to pay to the Mortgagors or other parties Insurance Proceeds
            deposited in accordance with Section 4.06; and
      ix.   to remove funds inadvertently placed in the Escrow Account by the
            Servicer.

 8.  Payment of Taxes, Insurance and Charges; Maintenance of Primary Mortgage
     Insurance or LPMI Policies; Collections Thereunder.

     With respect to each Mortgage Loan, the Servicer shall maintain accurate
     records reflecting the status of ground rents, taxes, assessments, water
     rates and other charges which are or may become a lien upon the Mortgaged
     Property and the status of primary mortgage insurance premiums and fire and
     hazard insurance coverage and shall obtain, from time to time, all bills
     for the payment of such charges, including renewal premiums and shall
     effect payment thereof prior to the applicable penalty or termination date
     and at a time appropriate for securing maximum discounts allowable,
     employing for such purpose deposits of the Mortgagor in the Escrow Account
     which shall have been estimated and accumulated by the Servicer in amounts
     sufficient for such purposes, as allowed under the terms of the Mortgage or
     applicable law. To the extent that the Mortgage does not provide for Escrow
     Payments, the Servicer shall determine that any such payments are made by
     the Mortgagor at the time they first become due. The Servicer assumes full
     responsibility for the timely payment of all such bills and shall effect
     timely payments of all such bills irrespective of the Mortgagor's faithful
     performance in the payment of same or the making of the Escrow Payments and
     shall make advances from its own funds to effect such payments.

     The Servicer will maintain in full force and effect Primary Mortgage
     Insurance Policies issued by a Qualified Insurer with respect to each first
     lien Mortgage Loan for which such coverage is herein required. Such
     coverage will be maintained until the Loan-to-Value ratio of the related
     Mortgage Loan is reduced to 80% or less in the case of a first lien
     Mortgage Loan having a Loan-to-Value Ratio at origination in excess of 80%
     or as required by state or federal law. The Servicer will not cancel or
     refuse to renew any Primary Mortgage Insurance Policy in effect on the
     Closing Date that is required to be kept in force under this Agreement
     unless a replacement Primary Mortgage Insurance Policy for such canceled or
     non-renewed policy is obtained from and maintained with a Qualified
     Insurer. The Servicer shall not take any action which would result in non-
     coverage under any applicable Primary Mortgage Insurance Policy of any loss
     which, but for the actions of the Servicer would have been covered
     thereunder. In connection with any assumption or substitution agreement
     entered into or to be entered into pursuant to Section 6.01, the Servicer
     shall promptly notify the insurer under the related Primary Mortgage
     Insurance Policy, if any, of such assumption or substitution of liability
     in accordance with the terms of such policy and shall take all actions
     which may be required by such insurer as a condition to the continuation of
     coverage under the Primary Mortgage Insurance Policy. If such Primary
     Mortgage Insurance Policy is terminated as a result of such assumption or
     substitution of liability, the Servicer shall obtain a replacement Primary
     Mortgage Insurance Policy as provided above.

     In connection with its activities as servicer, the Servicer agrees to
     prepare and present, on behalf of itself and the Purchaser, claims to the
     insurer under any Primary Mortgage Insurance Policy or LPMI Policy in a
     timely fashion in accordance with the terms of such Primary Mortgage
     Insurance Policy or LPMI Policy and, in this regard, to take such action as
     shall be necessary to permit recovery under any Primary Mortgage Insurance
     Policy or LPMI Policy respecting a defaulted first lien Mortgage Loan.
     Pursuant to Section 4.04, any amounts collected by the Servicer under any
     Primary Mortgage Insurance Policy or LPMI Policy shall be deposited in the
     Custodial Account, subject to withdrawal pursuant to Section 4.05.

 9.  Transfer of Accounts.

     The Servicer may transfer a Custodial Account or an Escrow Account to a
     different Eligible Account from time to time. Such transfer shall be made
     only upon obtaining the prior written consent of the Purchaser, which
     consent will not be unreasonably withheld.

 10. Maintenance of Hazard Insurance.

     The Servicer shall cause to be maintained for each Mortgage Loan fire and
     hazard insurance with extended coverage as is acceptable to Fannie Mae and
     Freddie Mac and customary in the area where the Mortgaged Property is
     located in an amount which is equal to the lesser of (i) the maximum
     insurable value of the improvements securing such Mortgage Loan and (ii)
     the greater of (a) the outstanding principal balance of the Mortgage Loan,
     and (b) an amount such that the proceeds thereof shall be sufficient to
     prevent the Mortgagor and/or the mortgagee from becoming a co-insurer. If
     required by the Flood Disaster Protection Act of 1973, as amended, each
     Mortgage Loan shall be covered by a flood insurance policy meeting the
     requirements of the current guidelines of the Federal Insurance
     Administration in effect with an insurance carrier acceptable to Fannie Mae
     and/or Freddie Mac, in an amount representing coverage not less than the
     least of (i) the outstanding principal balance of the Mortgage Loan, (ii)
     the maximum insurable value of the improvements securing such Mortgage Loan
     and (iii) the maximum amount of insurance which is available under the
     Flood Disaster Protection Act of 1973, as amended. If at any time during
     the term of the Mortgage Loan, the Servicer determines in accordance with
     applicable law and pursuant to the Fannie Mae Guides that a Mortgaged
     Property is located in a special flood hazard area and is not covered by
     flood insurance or is covered in an amount less than the amount required by
     the Flood Disaster Protection Act of 1973, as amended, the Servicer shall
     notify the related Mortgagor that the Mortgagor must obtain such flood
     insurance coverage, and if said Mortgagor fails to obtain the required
     flood insurance coverage within forty-five (45) days after such
     notification, the Servicer shall immediately force place the required flood
     insurance on the Mortgagor's behalf. The Servicer shall also maintain on
     each REO Property, fire and hazard insurance with extended coverage in an
     amount which is at least equal to the maximum insurable value of the
     improvements which are a part of such property, and, to the extent required
     and available under the Flood Disaster Protection Act of 1973, as amended,
     flood insurance in an amount as provided above. Any amounts collected by
     the Servicer under any such policies other than amounts to be deposited in
     the Escrow Account and applied to the restoration or repair of the
     Mortgaged Property or REO Property, or released to the Mortgagor in
     accordance with Accepted Servicing Practices, shall be deposited in the
     Custodial Account, subject to withdrawal pursuant to Section 4.05. It is
     understood and agreed that no other additional insurance need be required
     by the Servicer or maintained on property acquired in respect of the
     Mortgage Loan, other than pursuant to this Agreement, the Fannie Mae Guides
     or such applicable state or federal laws and regulations as shall at any
     time be in force and as shall require such additional insurance. All such
     policies shall be endorsed with standard mortgagee clauses with loss
     payable to the Servicer and its successors and/or assigns and shall provide
     for at least thirty days prior written notice of any cancellation,
     reduction in the amount or material change in coverage to the Servicer. The
     Servicer shall not interfere with the Mortgagor's freedom of choice in
     selecting either his insurance carrier or agent, provided, however, that
     the Servicer shall not accept any such insurance policies from insurance
     companies unless such companies are Qualified Insurers.

 11. Maintenance of Mortgage Impairment Insurance Policy.

     In the event that the Servicer shall obtain and maintain a blanket policy
     issued by an issuer acceptable to Fannie Mae and/or Freddie Mac insuring
     against hazard losses on all of the Mortgage Loans, then, to the extent
     such policy provides coverage in an amount equal to the amount required
     pursuant to Section 4.10 and otherwise complies with all other requirements
     of Section 4.10, it shall conclusively be deemed to have satisfied its
     obligations as set forth in Section 4.10, it being understood and agreed
     that such policy may contain a deductible clause, in which case the
     Servicer shall, in the event that there shall not have been maintained on
     the related Mortgaged Property or REO Property a policy complying with
     Section 4.10, and there shall have been a loss which would have been
     covered by such policy, deposit in the Custodial Account the amount not
     otherwise payable under the blanket policy because of such deductible
     clause. In connection with its activities as servicer of the Mortgage
     Loans, the Servicer agrees to prepare and present, on behalf of the
     Purchaser, claims under any such blanket policy in a timely fashion in
     accordance with the terms of such policy. Upon request of the Purchaser,
     the Servicer shall cause to be delivered to the Purchaser a certified true
     copy of such policy and shall use its best efforts to obtain a statement
     from the insurer thereunder that such policy shall in no event be
     terminated or materially modified without thirty (30) days' prior written
     notice to the Purchaser.

 12. Maintenance of Fidelity Bond and Errors and Omissions Insurance.

     The Servicer shall maintain, at its own expense, a blanket fidelity bond
     and an errors and omissions insurance policy, with broad coverage with
     responsible companies on all officers, employees or other persons acting in
     any capacity with regard to the Mortgage Loans to handle funds, money,
     documents and papers relating to the Mortgage Loans. The Fidelity Bond
     shall be in the form of a mortgage banker's blanket bond and shall protect
     and insure the Servicer against losses, including forgery, theft,
     embezzlement and fraud of such persons. The errors and omissions insurance
     shall protect and insure the Servicer against losses arising out of errors
     and omissions and negligent acts of such persons. Such errors and omissions
     insurance shall also protect and insure the Servicer against losses in
     connection with the failure to maintain any insurance policies required
     pursuant to this Agreement and the release or satisfaction of a Mortgage
     Loan without having obtained payment in full of the indebtedness secured
     thereby. No provision of this Section 4.12 requiring the Fidelity Bond or
     errors and omissions insurance shall diminish or relieve the Servicer from
     its duties and obligations as set forth in this Agreement. The minimum
     coverage under any such bond and insurance policy shall be at least equal
     to the corresponding amounts required by Fannie Mae in the Fannie Mae
     Guides or by Freddie Mac in the Freddie Mac Guides. The Servicer shall
     deliver to the Purchaser a certificate from the surety and the insurer as
     to the existence of the Fidelity Bond and errors and omissions insurance
     policy and shall obtain a statement from the surety and the insurer that
     such Fidelity Bond or insurance policy shall in no event be terminated or
     materially modified without thirty (30) days' prior written notice to the
     Purchaser. The Seller shall notify the Purchaser within five (5) business
     days of receipt of notice that such Fidelity Bond or insurance policy will
     be, or has been, materially modified or terminated. The Purchaser (or any
     party having the status of Purchaser hereunder) and any subsidiary thereof
     and their successors or assigns as their interests may appear must be named
     as loss payees on the Fidelity Bond and as additional insured on the errors
     and omissions policy. Upon request by the Purchaser, the Servicer shall
     provide the Purchaser with an insurance certificate certifying coverage
     under this Section 4.12, and will provide an update to such certificate
     upon request, or upon renewal or material modification of coverage.

 13. Title, Management and Disposition of REO Property.

     In the event that title to the Mortgaged Property is acquired in
     foreclosure, by deed in lieu of foreclosure or other method resulting in
     full or partial satisfaction of the related Mortgage, the deed or
     certificate of sale shall be taken in the name of the Purchaser or its
     designee, or in the event the Purchaser or its designee is not authorized
     or permitted to hold title to real property in the state where the REO
     Property is located, or would be adversely affected under the "doing
     business" or tax laws of such state by so holding title, the deed or
     certificate of sale shall be taken in the name of such Person or Persons as
     shall be consistent with an opinion of counsel obtained by the Servicer
     from an attorney duly licensed to practice law in the state where the REO
     Property is located. Any Person or Persons holding such title other than
     the Purchaser shall acknowledge in writing that such title is being held as
     nominee for the benefit of the Purchaser.

     The Servicer shall notify the Purchaser in accordance with the Fannie Mae
     Guides of each acquisition of REO Property upon such acquisition, together
     with a copy of the drive by appraisal or brokers price opinion of the
     Mortgaged Property obtained in connection with such acquisition, and
     thereafter assume the responsibility for marketing such REO Property in
     accordance with Accepted Servicing Practices. Thereafter, the Servicer
     shall continue to provide certain administrative services to the Purchaser
     relating to such REO Property as set forth in this Section 4.13.

     The Servicer shall, either itself or through an agent selected by the
     Servicer, and in accordance with the Fannie Mae Guides manage, conserve,
     protect and operate each REO Property in the same manner that it manages,
     conserves, protects and operates other foreclosed property for its own
     account, and in the same manner that similar property in the same locality
     as the REO Property is managed. The Servicer shall cause each REO Property
     to be inspected promptly upon the acquisition of title thereto and shall
     cause each REO Property to be inspected at least monthly thereafter or more
     frequently as required by the circumstances. The Servicer shall make or
     cause to be made a written report of each such inspection. Such reports
     shall be retained in the Servicing File and copies thereof shall be
     forwarded by the Servicer to the Purchaser.

     The Servicer shall use its best efforts to dispose of the REO Property as
     soon as possible and shall sell such REO Property in any event within three
     (3) years after title has been taken to such REO Property, unless the
     Servicer determines, and gives an appropriate notice to the Purchaser to
     such effect, that a longer period is necessary for the orderly liquidation
     of such REO Property. If a longer period than three (3) years is permitted
     under the foregoing sentence and is necessary to sell any REO Property, the
     Servicer shall report monthly to the Purchaser as to the progress being
     made in selling such REO Property. No REO Property shall be marketed for
     less than the appraised value, without the prior consent of the Purchaser.
     No REO Property shall be sold for less than ninety five percent (95%) of
     its appraised value, without the prior consent of the Purchaser. If as of
     the date title to any REO Property was acquired by the Servicer there were
     outstanding unreimbursed Servicing Advances with respect to the REO
     Property, the Servicer shall be entitled to immediate reimbursement from
     the Purchaser for any related unreimbursed Servicing Advances. All requests
     for reimbursement of Servicing Advances shall be in accordance with the
     Fannie Mae Guides. The disposition of REO Property shall be carried out by
     the Servicer at such price, and upon such terms and conditions, as the
     Servicer deems to be in the best interests of the Purchaser. The Servicer
     shall provide monthly reports to Purchaser in reference to the status of
     the marketing of the REO Properties.

     Notwithstanding anything to the contrary contained herein, the Purchaser
     may, at the Purchaser's sole option, terminate the Servicer as servicer of
     any such REO Property without payment of any termination fee with respect
     thereto, provided that the Servicer shall on the date said termination
     takes effect be reimbursed by withdrawal from the Custodial Account for any
     unreimbursed Monthly Advances of the Servicer's funds made pursuant to
     Section 5.03 and any unreimbursed Servicing Advances in each case relating
     to the Mortgage Loan underlying such REO Property notwithstanding anything
     to the contrary set forth in Section 4.05. In the event of any such
     termination, the provisions of Section 11.02 hereof shall apply to said
     termination and the transfer of servicing responsibilities with respect to
     such REO Property to the Purchaser or its designee.

 14. Notification of Maturity Date.

With respect to each Mortgage Loan, the Servicer shall execute and deliver to
the Mortgagor any and all necessary notices required under applicable law and
the terms of the related Mortgage Note and Mortgage regarding the maturity date
if required under applicable law.

ARTICLE V

PAYMENTS TO THE PURCHASER

 1. Distributions.

    On each Remittance Date, the Servicer shall distribute by wire transfer to
    the Purchaser (i) all amounts credited to the Custodial Account as of the
    close of business on the preceding Determination Date, net of charges
    against or withdrawals from the Custodial Account pursuant to Section 4.05,
    plus (ii) all Monthly Advances, if any, which the Servicer is obligated to
    distribute pursuant to Section 5.03, minus (iii) any amounts attributable to
    Monthly Payments collected but due on a Due Date or Dates subsequent to the
    preceding Determination Date, which amounts shall be remitted on the
    Remittance Date next succeeding the Due Period for such amounts, and any
    Principal Prepayments received during the month of such Remittance Date,
    which amounts shall be remitted on the next succeeding Remittance Date.

    With respect to any remittance received by the Purchaser after the Business
    Day on which such payment was due, the Servicer shall pay to the Purchaser
    interest on any such late payment at an annual rate equal to the Prime Rate,
    adjusted as of the date of each change, plus three percentage points, but in
    no event greater than the maximum amount permitted by applicable law. Such
    interest shall be deposited in the Custodial Account by the Servicer on the
    date such late payment is made and shall cover the period commencing with
    the day following the Business Day on which such payment was due and ending
    with the Business Day on which such payment is made, both inclusive. Such
    interest shall be remitted along with the distribution payable on the next
    succeeding Remittance Date. The payment by the Servicer of any such interest
    shall not be deemed an extension of time for payment or a waiver of any
    Event of Default by the Servicer.

 2. Statements to the Purchaser.

    The Servicer shall furnish to the Purchaser an individual loan accounting
    report, as of the last Business Day of each month, in the Servicer's
    assigned loan number order to document Mortgage Loan payment activity on an
    individual Mortgage Loan basis. With respect to each month, the
    corresponding individual loan accounting report shall be received by the
    Purchaser no later than the fifth (5th) Business Day of the following month
    on a disk or tape or other computer-readable format in such format as may be
    mutually agreed upon by both the Purchaser and the Servicer and in hard
    copy, which report shall contain the following:

     i.   With respect to each Monthly Payment, the amount of such remittance
          allocable to principal (including a separate breakdown of any
          Principal Prepayment, including the date of such prepayment, and any
          Prepayment Penalties or premiums, along with a detailed report of
          interest on principal prepayment amounts remitted in accordance with
          Section 4.04);
     ii.  with respect to each Monthly Payment, the amount of such remittance
          allocable to interest;
     iii. the amount of servicing compensation received by the Servicer during
          the prior distribution period;
     iv.  the aggregate Scheduled Principal Balance of the Mortgage Loans;
     v.   the aggregate of any expenses reimbursed to the Servicer during the
          prior distribution period pursuant to Section 4.05;
     vi.  the number and aggregate outstanding principal balances of Mortgage
          Loans (a) delinquent (1) 30 to 59 days, (2) 60 to 89 days, and (3) 90
          days or more; (b) as to which foreclosure has commenced; and (c) as to
          which REO Property has been acquired; and

    (vii) the amount of any Monthly Advances.

    The Servicer shall also provide a monthly servicing report, sorted in the
    Purchaser's assigned loan number order, in the form of Exhibit E hereto,
    with each such report.

    The Servicer shall prepare and file any and all information statements or
    other filings required to be delivered to any governmental taxing authority
    or to the Purchaser pursuant to any applicable law with respect to the
    Mortgage Loans and the transactions contemplated hereby. In addition, the
    Servicer shall provide the Purchaser with such information concerning the
    Mortgage Loans as is necessary for the Purchaser to prepare its federal
    income tax return as the Purchaser may reasonably request from time to time.

    In addition, not more than sixty (60) days after the end of each calendar
    year, the Servicer shall furnish to each Person who was a Purchaser at any
    time during such calendar year an annual statement in accordance with the
    requirements of applicable federal income tax law as to the aggregate of
    remittances for the applicable portion of such year.

 3. Monthly Advances by the Servicer.

    Not later than the close of business on the Business Day preceding each
    Remittance Date, the Servicer shall deposit in the Custodial Account an
    amount equal to all Monthly Payments, whether or not deferred pursuant to
    Section 4.01, which were due on a Mortgage Loan on the immediately preceding
    Due Date and delinquent at the close of business on the related
    Determination Date.

    The Servicer's obligation to make such Monthly Advances as to any Mortgage
    Loan will continue through the earliest to occur of: (a) the Servicing
    Transfer Date; (b) the last Monthly Payment due prior to the payment in full
    of the Mortgage Loan; or (c) through the Remittance Date prior to the date
    on which the Mortgaged Property is liquidated, unless the Servicer deems
    such advance to be non-recoverable. In such event, the Servicer shall
    deliver to the Purchaser an Officer's Certificate of the Servicer to the
    effect that an officer of the Servicer has reviewed the related Servicing
    File and has made the reasonable determination that any additional advances
    are non-recoverable.

 4. Liquidation Reports.

Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Purchaser pursuant to a deed in lieu of foreclosure, the Servicer shall
submit to the Purchaser a liquidation report with respect to such Mortgaged
Property. The Servicer shall also provide reports on the status of REO Property
containing such information as the Purchaser may reasonably require.

ARTICLE VI

GENERAL SERVICING PROCEDURES

 1. Assumption Agreements.

    The Servicer shall, to the extent it has knowledge of any conveyance or
    prospective conveyance by any Mortgagor of the Mortgaged Property (whether
    by absolute conveyance or by contract of sale, and whether or not the
    Mortgagor remains or is to remain liable under the Mortgage Note and/or the
    Mortgage), exercise its rights to accelerate the maturity of such Mortgage
    Loan under any "due-on-sale" clause to the extent permitted by law;
    provided, however, that the Servicer shall not exercise any such rights if
    prohibited by law or the terms of the Mortgage Note from doing so or if the
    exercise of such rights would impair or threaten to impair any recovery
    under the related Primary Mortgage Insurance Policy, if any. If the Servicer
    reasonably believes it is unable under applicable law to enforce such
    "due-on-sale" clause, the Servicer, with the approval of the Purchaser (such
    approval not to be unreasonably withheld), will enter into an assumption
    agreement with the person to whom the Mortgaged Property has been conveyed
    or is proposed to be conveyed, pursuant to which such person becomes liable
    under the Mortgage Note and, to the extent permitted by applicable state
    law, the Mortgagor remains liable thereon. If the Servicer is prohibited
    under applicable law from (a) entering into an assumption agreement with the
    Person to whom the Mortgaged Property has been conveyed or is proposed to be
    conveyed or (b) requiring the original Mortgagor to remain liable under the
    Mortgage Note, the Servicer, with the prior consent of the Purchaser and the
    primary mortgage insurer, if any, is authorized to enter into a substitution
    of liability agreement with the person to whom the Mortgaged Property has
    been conveyed or is proposed to be conveyed pursuant to which the original
    Mortgagor is released from liability and such Person is substituted as
    mortgagor and becomes liable under the related Mortgage Note. Any such
    substitution of liability agreement shall be in lieu of an assumption
    agreement. The Purchaser shall be deemed to have consented to any assumption
    for which the Purchaser was given notification and requested to consent, but
    for which neither a consent nor an objection was given by the Purchaser
    within two Business Days of such notification.

    In connection with any such assumption or substitution of liability, the
    Servicer shall follow the underwriting practices and procedures of the
    Fannie Mae Guides. With respect to an assumption or substitution of
    liability, the Mortgage Interest Rate borne by the related Mortgage Note and
    the amount of the Monthly Payment may not be changed. If the credit of the
    proposed transferee does not meet such underwriting criteria, the Servicer
    diligently shall, to the extent permitted by the Mortgage or the Mortgage
    Note and by applicable law, accelerate the maturity of the Mortgage Loan.
    The Servicer shall notify the Purchaser that any such substitution of
    liability or assumption agreement has been completed by forwarding to the
    Purchaser the original of any such substitution of liability or assumption
    agreement, which document shall be added to the related Mortgage File and
    shall, for all purposes, be considered a part of such Mortgage File to the
    same extent as all other documents and instruments constituting a part
    thereof. All fees collected by the Servicer for entering into an assumption
    or substitution of liability agreement shall belong to the Servicer.

    Notwithstanding the foregoing paragraphs of this Section or any other
    provision of this Agreement, the Servicer shall not be deemed to be in
    default, breach or any other violation of its obligations hereunder by
    reason of any assumption of a Mortgage Loan by operation of law or any
    assumption which the Servicer may be restricted by law from preventing, for
    any reason whatsoever. For purposes of this Section 6.01, the term
    "assumption" is deemed to also include a sale of the Mortgaged Property
    subject to the Mortgage that is not accompanied by an assumption or
    substitution of liability agreement.

 2. Satisfaction of Mortgages and Release of Mortgage Files.

    Upon the payment in full of any Mortgage Loan, or the receipt by the
    Servicer of a notification that payment in full will be escrowed in a manner
    customary for such purposes, the Servicer will immediately notify the
    Purchaser by a certification, which certification shall include a statement
    to the effect that all amounts received or to be received in connection with
    such payment which are required to be deposited in the Custodial Account
    pursuant to Section 4.04 have been or will be so deposited, of a Servicing
    Officer and shall request delivery to it of the portion of the Mortgage File
    held by the Purchaser. The Purchaser shall no later than five (5) Business
    Days after receipt of such certification and request, release or cause to be
    released to the Servicer, the related Mortgage Loan Documents and, upon its
    receipt of such documents, the Servicer shall promptly prepare and deliver
    to the Purchaser the requisite satisfaction or release. No later than three
    (3) Business Days following its receipt of such satisfaction or release, the
    Purchaser shall deliver, or cause to be delivered, to the Servicer the
    release or satisfaction properly executed by the owner of record of the
    applicable Mortgage or its duly appointed attorney in fact. If such Mortgage
    Loan is a MERS Mortgage Loan, the Servicer is authorized to cause the
    removal from the registration on the MERS System of such Mortgage and to
    execute and deliver, on behalf of the Purchaser, any and all instruments of
    satisfaction or cancellation or of partial or full release. No expense
    incurred in connection with any instrument of satisfaction or deed of
    reconveyance shall be chargeable to the Custodial Account.

    In the event the Servicer satisfies or releases a Mortgage without having
    obtained payment in full of the indebtedness secured by the Mortgage or
    should it otherwise prejudice any right the Purchaser may have under the
    Mortgage Loan Documents, the Servicer, upon written demand, shall remit
    within two (2) Business Days to the Purchaser the then outstanding principal
    balance of the related Mortgage Loan by deposit thereof in the Custodial
    Account.

    From time to time and as appropriate for the servicing or foreclosure of the
    Mortgage Loans, including for the purpose of collection under any Primary
    Mortgage Insurance Policy, the Purchaser shall, upon request of the Servicer
    and delivery to the Purchaser of a servicing receipt signed by a Servicing
    Officer, release the portion of the Mortgage File held by the Purchaser to
    the Servicer. Such servicing receipt shall obligate the Servicer to return
    such Mortgage Loan Documents to the Purchaser when the need therefor by the
    Servicer no longer exists, unless the Mortgage Loan has been liquidated and
    the Liquidation Proceeds relating to the Mortgage Loan have been deposited
    in the Custodial Account or the Mortgage File has been delivered to an
    attorney, or to a public trustee or other public official as required by
    law, for purposes of initiating or pursuing legal action or other
    proceedings for the foreclosure of the Mortgaged Property either judicially
    or non-judicially, and the Servicer has delivered to the Purchaser a
    certificate of a Servicing Officer certifying as to the name and address of
    the Person to which such Mortgage File was delivered and the purpose or
    purposes of such delivery. Upon receipt of a certificate of a Servicing
    Officer stating that such Mortgage Loan was liquidated, the servicing
    receipt shall be released by the Purchaser to the Servicer. The Servicer
    shall indemnify the Purchaser, and its designee, from and against any and
    all losses, claims, damages, penalties, fines, forfeitures, costs and
    expenses (including court costs and reasonable attorney's fees) resulting
    from or related to the loss, damage or misplacement of any documentation
    delivered to the Servicer pursuant to this paragraph.

 3. Servicing Compensation.

    As compensation for its services hereunder, the Servicer shall be entitled
    to the amount provided for as the Servicer's Interim Servicing Fee.
    Additional servicing compensation in the form of assumption fees, as
    provided in Section 6.01, and late payment charges or otherwise shall be
    retained by the Servicer to the extent not required to be deposited in the
    Custodial Account. The Servicer shall be required to pay all expenses
    incurred by it in connection with its servicing activities hereunder and
    shall not be entitled to reimbursement therefor except as specifically
    provided for.

 4. Annual Statement as to Compliance.

    Within sixty (60) days after the end of each calendar year, the Servicer
    will, upon request, deliver to the Purchaser an Officers' Certificate
    stating, as to each signatory thereof, that (i) a review of the activities
    of the Servicer during the preceding calendar year and of performance under
    this Agreement has been made under such officers' supervision, and (ii) to
    the best of such officers' knowledge, based on such review, the Servicer has
    fulfilled all of its obligations under this Agreement throughout such year,
    or, if there has been a default in the fulfillment of any such obligation,
    specifying each such default known to such officers and the nature and
    status thereof. The first Officer's Certificate delivered by the Servicer to
    the Purchaser pursuant to this Section shall be delivered, upon request, on
    or before February 28, 2004. Copies of such statement shall be provided by
    the Servicer to the Purchaser upon request.

 5. Annual Independent Certified Public Accountants' Servicing Report.

    Within sixty (60) days after the end of each calendar year, the Servicer at
    its expense shall, upon request, cause a firm of independent public
    accountants which is a member of the American Institute of Certified Public
    Accountants to furnish a statement to the Purchaser to the effect that such
    firm has examined certain documents and records relating to the Servicer's
    servicing of mortgage loans of the same type as the Mortgage Loans pursuant
    to servicing agreements substantially similar to this Agreement, which
    agreements may include this Agreement, and that, on the basis of such an
    examination, conducted substantially in compliance with the Uniform Single
    Attestation Program for Mortgage Bankers or the Audit Guide for HUD Approved
    Title II Approved Mortgagees and Loan Correspondent Programs, such firm is
    of the opinion that the Servicer's servicing has been conducted in
    compliance with the agreements examined pursuant to this Section 6.05,
    except for (i) such exceptions as such firm shall believe to be immaterial,
    and (ii) such other exceptions as shall be set forth in such statement. The
    first statement delivered by the Servicer to the Purchaser pursuant to this
    Section shall be delivered, upon request, on or before February 28, 2004.
    Copies of such statement shall be provided by the Servicer to the Purchaser.
    In addition, on an annual basis, the Servicer shall provide the Purchaser
    with copies of its audited financial statements upon execution by the
    Purchaser of an agreement to keep confidential the contents of such
    financial statements.

 6. Purchaser's Right to Examine Servicer Records.

    The Purchaser shall have the right, at its expense, to examine and audit
    upon reasonable notice to the Servicer, during business hours or at such
    other times as might be reasonable under applicable circumstances, any and
    all of the books, records, documentation or other information of the
    Servicer, or held by another for the Servicer or on its behalf or otherwise,
    which relates to the performance or observance by the Servicer of the terms,
    covenants or conditions of this Agreement.

    The Servicer shall provide to the Purchaser and any supervisory agents or
    examiners representing a state or federal governmental agency having
    jurisdiction over the Purchaser, including but not limited to OTS, FDIC and
    other similar entities, access to any documentation regarding the Mortgage
    Loans in the possession of the Servicer which may be required by any
    applicable regulations. Such access shall be afforded without charge, upon
    reasonable request, during normal business hours and at the offices of the
    Servicer, and in accordance with the federal government, FDIC, OTS, or any
    other similar regulations.

 7. Servicer Shall Provide Information as Reasonably Required.

The Seller shall furnish to the Purchaser during the term of this Agreement, at
the Servicer's expense, such periodic, special or other reports, information or
documentation, whether or not provided for herein, as shall be necessary,
reasonable or appropriate in respect to the Purchaser, or otherwise in respect
to the Mortgage Loans and the performance of the Servicer under this Agreement,
including any reports, information or documentation reasonably required to
comply with any regulations regarding any supervisory agents or examiners of the
Purchaser all such reports or information to be as provided by and in accordance
with such applicable instructions and directions as the Purchaser may reasonably
request in relation to this Agreement or the performance of the Servicer under
this Agreement. The Servicer agrees to execute and deliver all such instruments
and take all such action as the Purchaser, from time to time, may reasonably
request in order to effectuate the purpose and to carry out the terms of this
Agreement.

In connection with marketing the Mortgage Loans, the Purchaser may make
available to a prospective purchaser audited financial statements of the Seller
and the Servicer for the most recently completed two (2) fiscal years for which
such statements are available, as well as a consolidated statement of condition
at the end of the last two (2) fiscal years covered by any consolidated
statement of operations. If it has not already done so, the Seller and the
Servicer shall furnish promptly to the Purchaser or a prospective purchaser
copies of the statements specified above; provided, however, that prior to
furnishing such statements or information to any prospective purchaser, the
Seller and the Servicer may require such prospective purchaser to execute a
confidentiality agreement in a form satisfactory to the Seller or Servicer, as
applicable.

The Servicer shall make reasonably available to the Purchaser or any prospective
purchaser a knowledgeable financial or accounting officer for the purpose of
answering questions and to permit any prospective purchaser to inspect the
Servicer's servicing facilities for the purpose of satisfying such prospective
purchaser that the Servicer has the ability to service the Mortgage Loans as
provided in this Agreement.

The Servicer shall maintain with respect to each Mortgage Loan and shall make
available for inspection by the Purchaser or its designee the related Servicing
File during the time the Purchaser retains ownership of a Mortgage Loan and
thereafter in accordance with applicable laws and regulations.

ARTICLE VII

SERVICING TRANSFER

 1. Transfer.

    On the Servicing Transfer Date, the Purchaser, or its designee, shall assume
    all servicing responsibilities related to, and the Servicer shall cease all
    servicing responsibilities related to, the Mortgage Loans. On or prior to
    the Servicing Transfer Date (or in the case of (c), (d) and (e) below,
    within five (5) Business Days from and after the Servicing Transfer Date),
    the Servicer shall take such steps as may be necessary or appropriate to
    effectuate and evidence the transfer of the servicing of the Mortgage Loans
    to the Purchaser, or its designee, including but not limited to the
    following:

    Notice to Mortgagors
    . The Servicer shall mail to each Mortgagor a letter advising the Mortgagor
    of the transfer of the servicing of the related Mortgage Loan to the
    Purchaser, or its designee, in accordance with the Real Estate Settlement
    Procedures Act, Regulation X and other applicable laws and regulations;
    provided, however, the content and format of the letter in a standard form
    shall have the prior approval of the Purchaser. The Servicer shall provide
    the Purchaser with copies of all such related notices no later than fifteen
    (15) days from and after the Servicing Transfer Date;
    Notice to Taxing Authorities and Insurance Companies
    . The Servicer shall transmit to the applicable taxing authorities and
    insurance companies (including Private Mortgage Insurance Policy insurers,
    if applicable) and/or agents, notification of the transfer of the servicing
    to the Purchaser, or its designee, and instructions to deliver all notices,
    tax bills and insurance statements, as the case may be, to the Purchaser, or
    its designee, from and after the Servicing Transfer Date and each assignable
    tax service contract shall be assigned to the Purchaser, or its designee, on
    the Servicing Transfer Date. The Servicer shall provide the Purchaser, or
    its designee, with an Officers' Certificate of a Servicing Officer,
    confirming that all such notices have been transmitted, together with a copy
    of the related standard form(s) of such notifications no later than the
    Servicing Transfer Date;
    Delivery of Servicing Records
    . The Servicer shall forward to the Purchaser, or its designee, all
    servicing records and the Servicing Files in the Servicer's possession
    relating to each transferring Mortgage Loan, and shall make available to the
    Purchaser, or its designee, during normal business hours, any such records;
    Escrow Payments
    . The Servicer shall provide the Purchaser, or its designee, with
    immediately available funds by wire transfer in the amount of the Escrow
    Payments and suspense balances and all loss draft balances associated with
    the Mortgage Loans. The Servicer shall provide the Purchaser, or its
    designee, with an accounting statement of Escrow Payments and suspense
    balances and loss draft balances sufficient to enable the Purchaser, or its
    designee, to reconcile the amount of such payment with the accounts of the
    Mortgage Loans. Additionally, the Servicer shall wire transfer to the
    Purchaser the amount of any prepaid transferring Mortgage Loan payments and
    all other similar amounts held by the Servicer;
    Mortgage Payments Received Prior to Servicing Transfer Date
    . Prior to the Servicing Transfer Date all payments received by the Servicer
    on each Mortgage Loan shall be properly applied by the Servicer to the
    account of the particular Mortgagor;
    Mortgage Payments Received After Servicing Transfer Date
    . The amount of any Monthly Payments for the Mortgage Loans received by the
    Servicer after the Servicing Transfer Date shall be forwarded to the
    Purchaser or its designee by wire transfer or overnight mail within two (2)
    Business Days of receipt; provided, however, that any such Monthly Payments
    received by the Servicer more than thirty (30) days after the Servicing
    Transfer Date shall be forwarded by the Servicer to the Purchaser or its
    designee by wire transfer or regular mail within three (3) Business Days of
    receipt. The Servicer shall notify the Purchaser or its designee of the
    particulars of the payment, such as the account number, dollar amount, date
    received and any special Mortgagor application instructions with respect to
    such Monthly Payments received by the Servicer;
    Misapplied Payments
    . Misapplied payments on Mortgage Loans shall be processed as follows:
    (i) all parties shall cooperate in correcting misapplication errors; (ii) 
    the party receiving notice of a misapplied payment occurring prior to the
    Servicing Transfer Date and discovered after the Servicing Transfer Date
    shall immediately notify the other party; (iii)  if a misapplied payment
    which occurred prior to the Servicing Transfer Date cannot be identified and
    said misapplied payment has resulted in a shortage in a Custodial Account or
    Escrow Account, the Servicer shall be liable for the amount of such
    shortage. The Servicer shall reimburse the Purchaser for the amount of such
    shortage within thirty (30) days after receipt of written demand therefor
    from the Purchaser; (iv)  if a misapplied payment which occurred prior to
    the Servicing Transfer Date has created an improper Purchase Price as the
    result of an inaccurate outstanding principal balance, the party with notice
    of such misapplied payment shall promptly inform the other party and a wire
    transfer or a check shall be issued to the party shorted by the improper
    payment application within ten (10) Business Days after notice thereof by
    the other party; and (v) any wire transfer or check issued under the
    provisions of this Section 7.01(g) shall be accompanied by a statement
    indicating the corresponding Servicer and/or Purchaser Mortgage Loan
    identification number and an explanation of the allocation of any such
    payments;
    Books and Records
    . On the Servicing Transfer Date, the books, records and accounts of the
    Servicer with respect to the servicing of the Mortgage Loans shall be
    maintained in accordance with Accepted Servicing Practices;
    Reconciliation
    . The Servicer shall, on or before the Servicing Transfer Date, reconcile
    principal balances and make any monetary adjustments for the Mortgage Loans
    as agreed to by the Servicer and the Purchaser. Any such monetary
    adjustments will be transferred between the Servicer and the Purchaser as
    appropriate;
    IRS Forms
    . The Servicer shall file all IRS Forms 1099, 1099A, 1098 or 1041 and K-1
    which are required to be filed on or before the Servicing Transfer Date in
    relation to the servicing and ownership of the Mortgage Loans. The Servicer
    shall provide copies of such forms to the Purchaser upon reasonable request
    and shall reimburse the Purchaser for any penalties or reasonable costs
    incurred by the Purchaser due to the Servicer's failure to comply with this
    paragraph;
    Insurance Premiums
    . The Servicer shall pay all hazard and flood insurance premiums and Primary
    Mortgage Insurance Policy premiums, due within thirty (30) days after the
    Servicing Transfer Date, provided that the Servicer has received bills for
    insurance premiums at least fourteen (14) days prior to the Servicing
    Transfer Date; and
    Property Taxes
    . The Servicer shall pay all tax bills (including interest, late charges and
    penalties in connection therewith) due within thirty (30) days after the
    Servicing Transfer Date, provided that the Servicer or its tax service
    provider has received bills for taxes from a taxing authority at least
    fourteen (14) days prior to the Servicing Transfer Date.

 2. Additional Obligations.
    Insurance Policies
    . For ninety (90) days after the Servicing Transfer Date, the Servicer shall
    deliver such insurance policies or renewals and invoices as it may receive
    with respect to the Mortgage Loans to the Purchaser or its designee within
    ten (10) Business Days of its receipt of same, thereafter the Servicer shall
    exercise reasonable efforts to deliver such insurance policies or renewals
    and invoices as it may receive with respect to the Mortgage Loans to the
    Purchaser or its designee within a reasonable time of its receipt of same.
    Property Taxes
    . For ninety (90) days after the Servicing Transfer Date, the Servicer shall
    deliver such tax bills as it may receive with respect to the Mortgage Loans
    to the Purchaser or its designee within ten (10) Business Days of its
    receipt of same, thereafter the Servicer shall exercise reasonable efforts
    to deliver such tax bills as it may receive with respect to the Mortgage
    Loans to the Purchaser within a reasonable time of its receipt of same.
    Escrow Analysis
    . If a Mortgage Loan was originated more than twelve (12) months prior to
    the Servicing Transfer Date, then the Servicer shall conduct such escrow
    analyses with respect to such Mortgage Loan as may be required under
    applicable law. With respect to any such Mortgage Loan, any adjustment to
    the escrow payment due, refunds of escrow overages and collections of escrow
    shortages shall have been made in accordance with applicable law prior to
    the Servicing Transfer Date.

ARTICLE VIII

THE SELLER AND THE SERVICER

 1. Indemnification; Third Party Claims.

    The Servicer agrees to indemnify the Purchaser and hold it harmless against
    any and all claims, losses, damages, penalties, fines, forfeitures, legal
    fees and related costs, judgments, and any other costs, fees and expenses
    that the Purchaser may sustain in any way related to the failure of the
    Servicer to observe and perform its duties, obligations, covenants, and
    agreements to service the Mortgage Loans during the Interim Servicing Period
    in strict compliance with the terms of this Agreement. The Seller agrees to
    indemnify the Purchaser and hold it harmless against any and all claims,
    losses, damages, penalties, fines, forfeitures, legal fees and related
    costs, judgments, and any other costs, fees and expenses that the Purchaser
    may sustain in any way related to the failure of the Seller to observe and
    perform its duties, obligations, and covenants in strict compliance with the
    terms of this Agreement or as a result of the breach of a representation or
    warranty set forth in Sections 3.01 or 3.02 of this Agreement. An
    indemnifying party hereunder shall immediately notify the Purchaser if a
    claim is made by a third party with respect to this Agreement or a Mortgage
    Loan, assume (with the consent of the Purchaser) the defense of any such
    claim and pay all expenses in connection therewith, including counsel fees,
    and promptly pay, discharge and satisfy any judgment or decree which may be
    entered against it or the Purchaser in respect of such claim. An
    indemnifying party hereunder shall follow any written instructions received
    from the Purchaser in connection with such claim. The Purchaser shall
    promptly reimburse an indemnifying party hereunder for all amounts advanced
    by it pursuant to the two preceding sentences except when the claim relates
    to the failure of the Servicer to service and administer the Mortgage Loans
    in strict compliance with the terms of this Agreement, the failure of the
    Seller to perform its duties and obligations pursuant to this Agreement, the
    breach of representation or warranty set forth in Sections 3.01 or 3.02, or
    the gross negligence, bad faith or willful misconduct of either the Seller
    or the Servicer. The provisions of this Section 8.01 shall survive
    termination of this Agreement and transfer of the servicing rights.

    The Purchaser agrees to indemnify the Servicer and hold it harmless against
    any and all claims, losses, damages, penalties, fines, forfeitures, legal
    fees and related costs, judgments, and any other costs, fees and expenses
    that the Servicer may sustain in any way related to the negligent or
    improper servicing of the Mortgage Loans after the Servicing Transfer Date.
    Notwithstanding any provision to the contrary in this Section 8.01, the
    Purchaser shall have no obligation to indemnify or hold the Servicer
    harmless from and against that portion of any claim for indemnification that
    arises from any fact or circumstance for which Purchaser is entitled to
    indemnification by the Servicer pursuant to this Section 8.01.

 2. Merger or Consolidation of the Seller or the Servicer.

    Each of the Seller and the Servicer shall keep in full effect its existence,
    rights and franchises as a corporation under the laws of the state of its
    incorporation except as permitted herein, and shall obtain and preserve its
    qualification to do business as a foreign corporation in each jurisdiction
    in which such qualification is or shall be necessary to protect the validity
    and enforceability of this Agreement, or any of the Mortgage Loans and to
    perform its duties under this Agreement.

    Any Person into which either the Seller or the Servicer may be merged or
    consolidated, or any corporation resulting from any merger, conversion or
    consolidation to which either the Seller or the Servicer shall be a party,
    or any Person succeeding to the business of either the Seller or the
    Servicer whether or not related to loan servicing, shall be the successor of
    the Seller or of the Servicer, as applicable, hereunder, without the
    execution or filing of any paper or any further act on the part of any of
    the parties hereto, anything herein to the contrary notwithstanding;
    provided, however, that the successor or surviving Person shall be an
    institution or (i) having a GAAP net worth of not less than $25,000,000,
    (ii) the deposits of which are insured by the FDIC, SAIF and/or BIF, or
    which is a HUD-approved mortgagee whose primary business is in origination
    and servicing of first lien mortgage loans, and (iii) who is a Fannie Mae or
    Freddie Mac approved seller/servicer in good standing. Notwithstanding the
    foregoing, if the successor or surviving Person is an institution with a
    GAAP net worth of less than $25,000,000, then the Purchaser may, in its sole
    discretion, waive such minimum GAAP net worth requirement.

    
    Limitation on Liability of the Seller and Others
    .

    None of the Seller, the Servicer nor any of the officers, employees or
    agents of the Seller or the Servicer shall be under any liability to the
    Purchaser for any action taken or for refraining from the taking of any
    action in good faith pursuant to this Agreement, or for errors in judgment
    made in good faith; provided, however, that this provision shall not protect
    the Seller, the Servicer or any such person against any breach of warranties
    or representations made herein, or failure to perform its obligations in
    strict compliance with any standard of care set forth in this Agreement, or
    any liability which would otherwise be imposed by reason of negligence, bad
    faith or willful misconduct, or any breach of the terms and conditions of
    this Agreement. The Seller, the Servicer and any officer, employee or agent
    of the Seller and the Servicer may rely in good faith on any document of any
    kind prima facie properly executed and submitted by the Purchaser respecting
    any matters arising hereunder. The Servicer shall not be under any
    obligation to appear in, prosecute or defend any legal action which is not
    incidental to its duties to service the Mortgage Loans in accordance with
    this Agreement and which in its reasonable opinion may involve it in any
    expenses or liability; provided, however, that the Servicer may, with the
    consent of the Purchaser, undertake any such action which it may deem
    necessary or desirable in respect to this Agreement and the rights and
    duties of the parties hereto. In such event, the reasonable legal expenses
    and costs of such action and any liability resulting therefrom shall be
    expenses, costs and liabilities for which the Purchaser will be liable, and
    the Servicer shall be entitled to be reimbursed therefor from the Purchaser
    upon written demand.

 3. Servicer Not to Resign.

    The Servicer shall not resign from the obligations and duties hereby imposed
    on it except by mutual consent of the Servicer and the Purchaser or upon the
    determination that its duties hereunder are no longer permissible under
    applicable law and such incapacity cannot be cured by the Servicer. Any such
    determination permitting the resignation of the Servicer shall be evidenced
    by an Opinion of Counsel to such effect delivered to the Purchaser which
    Opinion of Counsel shall be in form and substance acceptable to the
    Purchaser. No such resignation shall become effective until a successor
    shall have assumed the Servicer's responsibilities and obligations hereunder
    in the manner provided in Section 12.01.

 4. No Transfer of Servicing.

With respect to the retention of the Servicer to service the Mortgage Loans
hereunder, the Servicer acknowledges that the Purchaser has acted in reliance
upon the Servicer's independent status, the adequacy of its servicing
facilities, plan, personnel, records and procedures, its integrity, reputation
and financial standing and the continuance thereof. Without in any way limiting
the generality of this Section 8.05, the Servicer shall not either assign this
Agreement or the servicing hereunder or delegate its rights or duties hereunder
or any portion thereof, or sell or otherwise dispose of all or substantially all
of its property or assets, without the prior written approval of the Purchaser,
which consent shall be granted or withheld in the Purchaser's sole discretion.

Without in any way limiting the generality of this Section 8.05, in the event
that the Servicer either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its duties hereunder or any portion
thereof without the prior written consent of the Purchaser, then the Purchaser
shall have the right to terminate this Agreement as set forth in Section 10.02,
without any payment of any penalty or damages and without any liability
whatsoever to the Servicer (other than with respect to accrued but unpaid
Monthly Advances, Servicing Advances and Interim Servicing Fees remaining
unpaid) or any third party.

ARTICLE IX

DEFAULT

 1. Events of Default.

    In case one or more of the following Events of Default by the Servicer shall
    occur and be continuing, that is to say:

     i.    any failure by the Servicer to remit to the Purchaser any payment
           required to be made under the terms of this Agreement which continues
           unremedied for a period of one (1) Business Day after the date upon
           which written notice of such failure, requiring the same to be
           remedied, shall have been given to the Servicer by the Purchaser; or
     ii.   failure on the part of the Servicer duly to observe or perform in any
           material respect any other of the covenants or agreements on the part
           of the Servicer set forth in this Agreement, or if any of the
           representations and warranties of the Servicer in Section 3.01 proves
           to be untrue in any material respect, which failure or breach
           continues unremedied for a period of thirty (30) days (except that
           such number of days shall be fifteen (15) in the case of a failure to
           pay any premium for any insurance policy required to be maintained
           under this Agreement) after the date on which written notice of such
           failure, requiring the same to be remedied, shall have been given to
           the Servicer by the Purchaser; or
     iii.  a decree or order of a court or agency or supervisory authority
           having jurisdiction for the appointment of a conservator or receiver
           or liquidator in any insolvency, bankruptcy, readjustment of debt,
           marshalling of assets and liabilities or similar proceedings, or for
           the winding-up or liquidation of its affairs, shall have been entered
           against the Servicer and such decree or order shall have remained in
           force undischarged or unstayed for a period of sixty (60) days; or
     iv.   the Servicer shall consent to the appointment of a conservator or
           receiver or liquidator in any insolvency, bankruptcy, readjustment of
           debt, marshalling of assets and liabilities or similar proceedings of
           or relating to the Servicer or of or relating to all or substantially
           all of its property; or
     v.    the Servicer shall admit in writing its inability to pay its debts
           generally as they become due, file a petition to take advantage of
           any applicable insolvency or reorganization statute, make an
           assignment for the benefit of its creditors, or voluntarily suspend
           payment of its obligations; or
     vi.   the Servicer ceases to be approved by Fannie Mae or Freddie Mac as a
           mortgage loan seller and servicer for more than thirty (30) days; or
     vii.  the Servicer attempts to assign its right to servicing compensation
           hereunder or the Servicer attempts, without the consent of the
           Purchaser, to sell or otherwise dispose of all or substantially all
           of its property or assets or to assign this Agreement or the
           servicing responsibilities hereunder or to delegate its duties
           hereunder or any portion thereof; or
     viii. the Servicer ceases to be (a) licensed to service first lien
           residential mortgage loans in each jurisdiction in which a Mortgaged
           Property is located and such licensing is required, and (b) qualified
           to transact business in any jurisdiction where it is currently so
           qualified, but only to the extent such non-qualification materially
           and adversely affects the Servicer's ability to perform its
           obligations hereunder; or
     ix.   the Servicer fails to meet the eligibility criteria set forth in the
           last sentence of Section 8.02.

    then, and in each and every such case, so long as an Event of Default shall
    not have been remedied, the Purchaser, by notice in writing to the Servicer
    may, in addition to whatever rights the Purchaser may have under Sections
    3.03 and 8.01 and at law or equity or to damages, including injunctive
    relief and specific performance, terminate all the rights and obligations of
    the Servicer under this Agreement and in and to the Mortgage Loans and the
    proceeds thereof without compensating the Servicer for the same. On or after
    the receipt by the Servicer of such written notice of termination, all
    authority and power of the Servicer under this Agreement, whether with
    respect to the Mortgage Loans or otherwise, shall pass to and be vested in
    the successor appointed pursuant to Section 12.01. Upon written request from
    the Purchaser, the Servicer shall prepare, execute and deliver, any and all
    documents and other instruments, place in such successor's possession all
    Servicing Files, and do or accomplish all other acts or things necessary or
    appropriate to effect the purposes of such notice of termination, whether to
    complete the transfer and endorsement or assignment of the Mortgage Loans
    and related documents, or otherwise, at the Servicer's sole expense. The
    Servicer agrees to cooperate with the Purchaser and such successor in
    effecting the termination of the Servicer's responsibilities and rights
    hereunder, including, without limitation, the transfer to such successor for
    administration by it of all cash amounts which shall at the time be credited
    by the Servicer to the Custodial Account or Escrow Account or thereafter
    received with respect to the Mortgage Loans or any REO Property.

    If any of the Mortgage Loans are MERS Mortgage Loans, in connection with the
    termination or resignation (as described in Section 8.04) of the Servicer
    hereunder, either (i) the successor Servicer shall represent and warrant
    that it is a member of MERS in good standing and shall agree to comply in
    all material respects with the rules and procedures of MERS in connection
    with the servicing of the Mortgage Loans that are registered with MERS, or
    (ii) the predecessor Servicer shall cooperate with the successor Servicer
    either (x) in causing MERS to execute and deliver an assignment of Mortgage
    in recordable form to transfer the Mortgage from MERS to the Purchaser and
    to execute and deliver such other notices, documents and other instruments
    as may be necessary or desirable to effect a transfer of such Mortgage Loan
    or servicing of such Mortgage Loan on the MERS® System to the successor
    Servicer or (y) in causing MERS to designate on the MERS® System the
    successor Servicer as the servicer of such Mortgage Loan.

 2. Waiver of Defaults.

The Purchaser may waive only by written notice any default by the Servicer in
the performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived in writing.

ARTICLE X

TERMINATION

 1. Termination.

    The respective obligations and responsibilities of the Servicer shall
    terminate upon: (i) the earlier of (A) the Servicing Transfer Date and (B)
    the later of the final payment or other liquidation (or any advance with
    respect thereto) of the last Mortgage Loan or the disposition of all REO
    Property and the remittance of all funds due hereunder; (ii) by mutual
    consent of the Servicer and the Purchaser in writing; or (iii) termination
    of the Servicer by the Purchaser with or without cause under the terms of
    this Agreement.

 2. Termination Without Cause.

The Purchaser may, at its sole option, terminate any rights the Servicer may
have hereunder, without cause, upon written notice. Any such notice of
termination shall be in writing and delivered to the Servicer as provided in
Section 12.05 of this Agreement. In the event of such termination, the Purchaser
agrees to pay the Servicer's costs and expenses in connection with accommodating
such early termination.

ARTICLE XI

RECONSTITUTION OF MORTGAGE LOANS

 1. Reconstitution of Mortgage Loans.
     a. The Seller and the Servicer acknowledge and the Purchaser agrees that
        with respect to some or all of the Mortgage Loans, the Purchaser may
        effect either:
         i.  one or more sales of the Mortgage Loans as whole loan transfers
             (each, a "Whole Loan Transfer"); and/or
         ii. one or more sales of the Mortgage Loans as public or private
             pass-through transfers (each, a "Pass-Through Transfer").
    
     b. With respect to each Whole Loan Transfer or Pass-Through Transfer, as
        the case may, the Seller and the Servicer agree:
         i.    to cooperate fully with the Purchaser and any prospective
               purchaser with respect to all reasonable requests and due
               diligence procedures including participating in meetings with
               rating agencies, bond insurers and such other parties as the
               Purchaser shall designate and participating in meetings with
               prospective purchasers of the Mortgage Loans or interests therein
               and providing information contained in the Mortgage Loan Schedule
               including any diskette or other related data tapes provided as
               reasonably requested by such purchasers;
         ii.   to execute all agreements required to be executed by the Seller
               and Servicer in connection with such Whole Loan Transfer or
               Pass-Through Transfer provided that any such agreements be
               consistent with the terms hereof and impose no greater duties,
               liabilities or obligations upon the Seller than those set forth
               herein and provided that each of the Seller and the Servicer is
               given an opportunity to review and reasonably negotiate in good
               faith the content of such documents not specifically referenced
               or provided for herein;
         iii.  on the closing date of the Whole Loan Transfer or Pass-Through
               Transfer, as the case may be, to restate, for the benefit of the
               owners of the Mortgage Loans, the representations and warranties
               contained in Section 3.01 and solely with respect to the Seller,
               Section 3.02;
         iv.   to negotiate and execute one or more master servicing agreements
               between the Servicer and any third party servicer which is
               servicing loans on behalf of the Purchaser providing for the
               Servicer to master service such Mortgage Loans on behalf of the
               Purchaser;
         v.    to negotiate and execute one or more subservicing agreements
               between the Servicer and any master servicer which is generally
               considered to be a prudent master servicer in the secondary
               mortgage market designated by the Purchaser in its sole
               discretion after consultation with the Servicer and/or one or
               more custodial and servicing agreements among the Purchaser or an
               affiliate of the Purchaser, the Servicer and a third party
               custodian/trustee which is generally considered to be a prudent
               custodian/trustee in the secondary mortgage market designated by
               the Purchaser in its sole discretion after consultation with the
               Servicer, in either case for the purpose of pooling the Mortgage
               Loans with other mortgage loans for resale or securitization;
         vi.   in connection with any securitization of any Mortgage Loans, to
               execute a pooling and servicing agreement, which pooling and
               servicing agreement may, at the Purchaser's direction, contain
               contractual provisions including, but not limited to, a 24-day
               certificate payment delay (54-day total payment delay), servicer
               advances of delinquent scheduled payments of principal and
               interest through liquidation (unless deemed non-recoverable) and
               payment of compensating interest with respect to prepayment
               interest shortfalls (to the extent of the monthly servicing fee
               payable thereto), servicing and mortgage loan representations and
               warranties which in form and substance conform to secondary
               market standards for securities backed by mortgage loans similar
               to the Mortgage Loans and such provisions with regard to
               servicing responsibilities, investor reporting, segregation and
               deposit of principal and interest payments, custody of the
               Mortgage Loans, and other covenants as are required by the
               Purchaser and one or more nationally recognized rating agencies
               for "AAA" rated mortgage pass-through transactions which are
               "mortgage related securities" for purposes of the Secondary
               Mortgage Market Enhancement Act of 1984, unless otherwise
               mutually agreed. At the sole option of the Purchaser, any REMIC
               residual class issued pursuant to any pooling agreement may be
               transferred to the Servicer;
         vii.  to deliver, upon request, to the Purchaser and to any Person
               designated by the Purchaser (a) for inclusion in any prospectus
               or other offering material such publicly available information
               regarding the Seller and the Servicer, its financial condition
               and its mortgage loan delinquency, foreclosure and loss
               experience and any additional required information reasonably
               requested by the Purchaser, (b) any similar non public, unaudited
               financial information (which the Purchaser may, at its option and
               at its cost, have audited by certified public accountants) and
               such other information as is reasonably requested by the
               Purchaser and which the Seller and the Servicer are capable of
               providing without unreasonable effort or expense, and to
               indemnify the Purchaser and its affiliates for material
               misstatements or omissions contained in such information, and
               (c) such statements and audit letters of reputable, certified
               public accountants pertaining to information provided by the
               Seller and the Servicer pursuant to clause (a) above as shall be
               reasonably requested by the Purchaser; and
         viii. to deliver, upon request, to the Purchaser, and to any Person
               designated by the Purchaser, opinions of counsel in a form
               reasonably acceptable to the Purchaser as are customarily
               delivered by sellers and servicers and reasonably determined by
               the Purchaser to be necessary in connection with Whole Loan
               Transfers or Pass-Through Transfers, as the case may be, it being
               understood that the cost of any opinions of counsel (other than
               in-house counsel) that may be required for a Whole Loan Transfer
               or Pass-Through Transfer, as the case may be, shall be the
               responsibility of the Purchaser.

ARTICLE XII

MISCELLANEOUS PROVISIONS

 1.  Successor to the Servicer.

     Prior to termination of Servicer's responsibilities and duties under this
     Agreement pursuant to Section 4.13, 8.04, 9.01, 10.01 or 10.02, the
     Purchaser shall (i) succeed to and assume all of the Servicer's
     responsibilities, rights, duties and obligations under this Agreement, or
     (ii) appoint a successor having the characteristics set forth in Section
     8.02 hereof and which shall succeed to all rights and assume all of the
     responsibilities, duties and liabilities of the Servicer under this
     Agreement prior to the termination of the Servicer's responsibilities,
     duties and liabilities under this Agreement. In connection with such
     appointment and assumption, the Purchaser may make such arrangements for
     the compensation of such successor out of payments on Mortgage Loans as the
     Purchaser and such successor shall agree. In the event that the Servicer's
     duties, responsibilities and liabilities under this Agreement should be
     terminated pursuant to the aforementioned Sections, the Servicer shall
     discharge such duties and responsibilities during the period from the date
     it acquires knowledge of such termination until the effective date thereof
     with the same degree of diligence and prudence which it is obligated to
     exercise under this Agreement, and shall take no action whatsoever that
     might impair or prejudice the rights or financial condition of its
     successor. The resignation or removal of the Servicer pursuant to the
     aforementioned Sections shall not become effective until a successor shall
     be appointed pursuant to this Section and shall in no event relieve the
     Servicer of the representations and warranties made pursuant to Section3.01
     and the indemnification obligations of the Servicer pursuant to Section
     8.01.

     Any successor appointed as provided herein shall execute, acknowledge and
     deliver to the Servicer and to the Purchaser an instrument accepting such
     appointment, whereupon such successor shall become fully vested with all
     the rights, powers, duties, responsibilities, obligations and liabilities
     of the Servicer, with like effect as if originally named as a party to this
     Agreement. Any termination or resignation of the Servicer or this Agreement
     pursuant to Section 4.13, 8.04, 8.05, 9.01, 10.01, or 10.02 shall not
     affect any claims that the Purchaser may have against the Servicer arising
     prior to any such termination or resignation.

     The Servicer shall promptly deliver to the successor the funds in the
     Custodial Account and the Escrow Account and the Mortgage Files and related
     documents and statements held by it hereunder and the Servicer shall
     account for all funds. The Servicer shall execute and deliver such
     instruments and do such other things all as may reasonably be required to
     more fully and definitely vest and confirm in the successor all such
     rights, powers, duties, responsibilities, obligations and liabilities of
     the Servicer. The successor shall make arrangements as it may deem
     appropriate to reimburse the Servicer for unrecovered Servicing Advances
     which the successor retains hereunder and which would otherwise have been
     recovered by the Servicer pursuant to this Agreement but for the
     appointment of the successor servicer.

     Upon a successor's acceptance of appointment as such, the Servicer shall
     notify by mail the Purchaser of such appointment.

 2.  Amendment.

     This Agreement may be amended or supplemented from time to time by written
     agreement executed by the Purchaser, the Seller and the Servicer.

 3.  Recordation of Agreement.

     To the extent permitted by applicable law, this Agreement is subject to
     recordation in all appropriate public offices for real property records in
     all the counties or other comparable jurisdictions in which any of all the
     Mortgaged Properties subject to the Mortgages are situated, and in any
     other appropriate public recording office or elsewhere, such recordation to
     be effected by the Seller at the Seller's expense on direction of the
     Purchaser.

 4.  Governing Law.

     This Agreement shall be governed by and construed in accordance with the
     laws of the State of New York, without regard to its conflict of law
     provisions, except to the extent preempted by Federal law. The obligations,
     rights and remedies of the parties hereunder shall be determined in
     accordance with such laws.

 5.  Notices.

     Any demands, notices or other communications permitted or required
     hereunder shall be in writing and shall be deemed conclusively to have been
     given if personally delivered at or mailed by registered mail, postage
     prepaid, and return receipt requested or certified mail, return receipt
     requested, or transmitted by telex, telegraph or telecopier and confirmed
     by a similar mailed writing, as follows:

      i. if to the Seller:

     E-LOAN, Inc.

     5875 Arnold Road
     Dublin, CA 94568
     Attn: Jeff Becker

     with copy to:

     E-LOAN, Inc.
     5875 Arnold Road
     Dublin, CA 94568
     Attn: General Counsel

     (ii) if to the Servicer:

     E-LOAN, Inc.

     5875 Arnold Road
     Dublin, CA 94568
     Attn: Rob Majerus

     with copy to:

     E-LOAN, Inc.
     5875 Arnold Road
     Dublin, CA 94568
     Attn: General Counsel

     (iii) if to the Purchaser:

     DLJ Mortgage Capital, Inc.
     c/o Credit Suisse First Boston LLC Eleven Madison Avenue
     4th Floor
     New York, New York 10010
     Attention: Kari Roberts

     with copy to:

     DLJ Mortgage Capital, Inc. c/o Credit Suisse First Boston LLC
     One Madison Avenue
     9th Floor
     New York, New York 10010
     Attention: General Counsel

     or such other address as may hereafter be furnished to the other party by
     like notice. Any such demand, notice or communication hereunder shall be
     deemed to have been received on the date delivered to or received at the
     premises of the addressee (as evidenced, in the case of registered or
     certified mail, by the date noted on the return receipt).

 6.  Severability of Provisions.

     Any part, provision, representation or warranty of this Agreement which is
     prohibited or which is held to be void or unenforceable shall be
     ineffective to the extent of such prohibition or unenforceability without
     invalidating the remaining provisions hereof. Any part, provision,
     representation or warranty of this Agreement which is prohibited or
     unenforceable or is held to be void or unenforceable in any jurisdiction
     shall be ineffective, as to such jurisdiction, to the extent of such
     prohibition or unenforceability without invalidating the remaining
     provisions hereof, and any such prohibition or unenforceability in any
     jurisdiction as to any Mortgage Loan shall not invalidate or render
     unenforceable such provision in any other jurisdiction. To the extent
     permitted by applicable law, the parties hereto waive any provision of law
     which prohibits or renders void or unenforceable any provision hereof. If
     the invalidity of any part, provision, representation or warranty of this
     Agreement shall deprive any party of the economic benefit intended to be
     conferred by this Agreement, the parties shall negotiate, in good faith, to
     develop a structure the economic effect of which is nearly as possible the
     same as the economic effect of this Agreement without regard to such
     invalidity.

 7.  Exhibits.

     The exhibits to this Agreement are hereby incorporated and made a part
     hereof and are an integral part of this Agreement.

 8.  General Interpretive Principles.

     For purposes of this Agreement, except as otherwise expressly provided or
     unless the context otherwise requires:

      i.   the terms defined in this Agreement have the meanings assigned to
           them in this Agreement and include the plural as well as the
           singular, and the use of any gender herein shall be deemed to include
           the other gender;
      ii.  accounting terms not otherwise defined herein have the meanings
           assigned to them in accordance with GAAP;
      iii. references herein to "Articles," "Sections," Subsections,"
           "Paragraphs," and other subdivisions without reference to a document
           are to designated Articles, Sections, Subsections, Paragraphs and
           other subdivisions of this Agreement;
      iv.  a reference to a Subsection without further reference to a Section is
           a reference to such Subsection as contained in the same Section in
           which the reference appears, and this rule shall also apply to
           Paragraphs and other subdivisions;
      v.   the words "herein," "hereof," "hereunder," and other words of similar
           import refer to this Agreement as a whole and not to any particular
           provision;
      vi.  the term "include" or "including" shall mean without limitation by
           reason of enumeration; and
      vii. headings of the Articles and Sections in this Agreement are for
           reference purposes only and shall not be deemed to have any
           substantive effect.

 9.  Reproduction of Documents.

     This Agreement and all documents relating thereto, including, without
     limitation, (i) consents, waivers and modifications which may hereafter be
     executed, (ii) documents received by any party at the closing, and (iii)
     financial statements, certificates and other information previously or
     hereafter furnished, may be reproduced by any photographic, photostatic,
     microfilm, micro- card, miniature photographic or other similar process.
     The parties agree that any such reproduction shall be admissible in
     evidence as the original itself in any judicial or administrative
     proceeding, whether or not the original is in existence and whether or not
     such reproduction was made by a party in the regular course of business,
     and that any enlargement, facsimile or further reproduction of such
     reproduction shall likewise be admissible in evidence.

 10. Confidentiality of Information.

     Each party recognizes that, in connection with this Agreement, it may
     become privy to non-public information regarding the financial condition,
     operations, prospects and customer information (including "non-public
     personal information" of Seller's customers as defined by federal
     regulations implementing the Gramm-Leach-Bliley Act) of the other party.
     Except as required by law, each party agrees to keep all non-public
     information regarding the other party strictly confidential, and to use all
     such information solely in order to effectuate the purpose of the
     Agreement, provided that each party may provide confidential information to
     its employees, agents and affiliates who have a need to know such
     information in order to effectuate the transaction, whether or not such
     information is oral, written or other form, and whether or not labeled as
     confidential by such party. In addition, confidential information may be
     provided to a regulatory authority with supervisory power over the
     Purchaser, provided such information is identified as confidential
     non-public information.

 11. Recordation of Assignments of Mortgage.

     To the extent permitted by applicable law, each of the Assignments of
     Mortgage is subject to recordation in all appropriate public offices for
     real property records in all the counties or other comparable jurisdictions
     in which any or all of the Mortgaged Properties are situated, and in any
     other appropriate public recording office or elsewhere, such recordation to
     be effected at the Seller's expense in the event recordation is either
     necessary under applicable law or requested by the Purchaser at its sole
     option.

 12. Assignment by Purchaser.

     The Purchaser shall have the right, without the consent of the Seller or
     the Servicer hereof, to assign, in whole or in part, its interest under
     this Agreement with respect to some or all of the Mortgage Loans, and
     designate any person to exercise any rights of the Purchaser hereunder, by
     executing an Assignment, Assumption and Recognition Agreement substantially
     in the form of Exhibit D hereto and the assignee or designee shall accede
     to the rights and obligations hereunder of the Purchaser with respect to
     such Mortgage Loans. In no event shall the Purchaser sell a partial
     interest in any Mortgage Loan without the written consent of the Seller,
     which consent shall not be unreasonably denied.

 13. No Partnership.

     Nothing herein contained shall be deemed or construed to create a co-
     partnership or joint venture between the parties hereto and the services of
     the Servicer shall be rendered as an independent contractor and not as
     agent for Purchaser.

 14. Execution; Successors and Assigns.

     This Agreement may be executed in one or more counterparts and by the
     different parties hereto on separate counterparts, each of which, when so
     executed, shall be deemed to be an original; such counterparts, together,
     shall constitute one and the same agreement. Subject to Section 8.02, this
     Agreement shall inure to the benefit of and be binding upon the Seller, the
     Servicer and the Purchaser and their respective successors and assigns.

 15. Entire Agreement.

     Each of the parties to this Agreement acknowledges that no representations,
     agreements or promises were made to any of the other parties to this
     Agreement or any of its employees other than those representations,
     agreements or promises specifically contained herein. This Agreement and
     the related Purchase Price and Terms Letter set forth the entire
     understanding between the parties hereto and shall be binding upon all
     successors of all of the parties. In the event of any inconsistency between
     a Purchase Price and Terms Letter and this Agreement, this Agreement shall
     control.

 16. No Solicitation.

     From and after the Closing Date, the Seller agrees that it will not take
     any action or permit or cause any action to be taken by any of its agents
     or affiliates, or by any independent contractors on the Seller's behalf, to
     personally, by telephone, by mail, or electronically by e-mail or through
     the internet or otherwise, solicit the borrower or obligor under any
     Mortgage Loan to refinance the Mortgage Loan, in whole or in part, without
     the prior written consent of the Purchaser. It is understood and agreed
     that all rights and benefits relating to the solicitation of any Mortgagors
     to refinance any Mortgage Loans and the attendant rights, title and
     interest in and to the list of such Mortgagors and data relating to their
     Mortgages (including insurance renewal dates) shall be transferred to the
     Purchaser pursuant hereto on the Closing Date and the Seller shall take no
     action to undermine these rights and benefits. Notwithstanding the
     foregoing, it is understood and agreed that promotions undertaken by the
     Seller or any affiliate of the Seller which are directed to the general
     public at large, or segments thereof, provided that no segment shall
     consist primarily of the borrowers or obligors under the Mortgage Loans,
     including, without limitation, mass mailing based on commercially acquired
     mailing lists, newspaper, radio and television advertisements shall not
     constitute solicitation under this Section 12.16. This Section 12.16 shall
     not be deemed to preclude the Seller or any of its affiliates from
     soliciting any Mortgagor for any other financial products or services. The
     Seller shall use its best efforts to prevent the sale of the name of any
     Mortgagor to any Person who is not an affiliate of the Seller.

     Costs
     .

The Purchaser shall pay any commissions due its salesmen, the expenses of its
accountants and attorneys and the expenses and fees of any broker retained by
the Purchaser with respect to the transactions covered by this Agreement. All
other costs and expenses incurred in connection with the transfer and delivery
of the Mortgage Loans and related servicing rights including, without
limitation, fees for recording intervening assignments of mortgage and
Assignments of Mortgage, the cost of obtaining tax service contracts and the
legal fees and expenses of its attorneys shall be paid by the Seller. The Seller
shall be responsible for causing to occur the recordation of all Assignments of
Mortgage and all intervening assignments of mortgage, as applicable.

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.

DLJ MORTGAGE CAPITAL, INC.
Purchaser

By:________/s/________________
Name: John P. Graham
Title: Vice President

E-LOAN, Inc.

Seller and Servicer

By: ________/s/_______________
Name: Joseph J. Kennedy
Title: President




--------------------------------------------------------------------------------


